Case: 1:20-cv-04699
      1:19-cv-07915 Document #: 59-7
                                52-5 Filed: 09/09/20 Page 1 of 95 PageID #:1362
                                                                         #:2234




                           EXHIBIT 5
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 2 ofPage
                                                                95 PageID
                                                                    1 of 94#:1363
                                                                           #:2235




 1 Ekwan E. Rhow - State Bar No. 174604
   Dorothy Wolpert - State Bar No. 73213
 2 Thomas R. Freeman - State Bar No. 135392
   Marc E. Masters - State Bar No. 208375
 3   mmasters@birdmarella.com
   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 4 DROOKS, LINCENBERG & RHOW, P.C.
   1875 Century Park East, 23rd Floor
 5 Los Angeles, California 90067-2561
   Telephone: (310) 201-2100
 6 Facsimile: (310) 201-2110
 7 Attorneys for Plaintiffs Misty Hong, minor
   A.S., through her mother and legal guardian
 8 Laurel Slothower, and minor A.R., through
   her mother and legal guardian Gilda Avila
 9
   [Additional Counsel on Signature Page]
10
                              UNITED STATES DISTRICT COURT
11
                          NORTHERN DISTRICT OF CALIFORNIA
12
   MISTY HONG, minor A.S., through her         CASE NO. 5:19-cv-07792-LHK
13 mother and legal guardian LAUREL
                                               Hon. Lucy H. Koh
14 SLOTHOWER, minor A.R., through her
   mother and legal guardian GILDA AVILA, FIRST AMENDED CLASS ACTION
15 MEGHAN SMITH, minors C.W. and I.W., COMPLAINT FOR:
16 through their mother and legal guardian     (1) Violation of the Computer Fraud and
   MIKHAILA WOODALL, and minor R.P.,
                                               Abuse Act, 18 U.S.C. § 1030
17 through her mother and legal guardian
                                               (2) Violation of the California
   LYNN PAVALON individually and on            Comprehensive Data Access and Fraud
18 behalf of all others similarly situated,
                                               Act, Cal. Pen. C. § 502
19                                             (3) Violation of the Right to Privacy -
                  Plaintiffs,
                                               California Constitution
20                                             (4) Intrusion upon Seclusion
           vs.
21                                             (5) Violation of the California Unfair
   BYTEDANCE, INC., a corporation,             Competition Law, Bus. & Prof. C. §§
22 TIKTOK,     INC., a corporation;  BEIJING   17200 et seq.
   BYTEDANCE TECHNOLOGY CO.                    (6) Violation of the California False
23 LTD,, a privately-held company; and         Advertising Law, Bus. & Prof. C. §§
                                               17500 et seq.
24 MUSICAL.LY, a corporation.
                                               (7) Negligence
25                Defendants.                  (8) Restitution / Unjust Enrichment
                                               (9) Violation of the Illinois Biometric
26                                             Information Privacy Act, 740 ILCS 14/1,
                                               et seq.
27
                                               DEMAND FOR JURY TRIAL
28


                       FIRST AMENDED CLASS ACTION COMPLAINT
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 3 ofPage
                                                                95 PageID
                                                                    2 of 94#:1364
                                                                           #:2236




 1                                                 TABLE OF CONTENTS
 2 I.     INTRODUCTION. ..................................................................................................... 1
 3 II.    THE PARTIES. .......................................................................................................... 1
 4        A.       The Plaintiffs. .................................................................................................. 1
 5        B.       The Defendants. ............................................................................................... 2
 6        C.       Alter Ego And Single Enterprise Allegations. ................................................ 3
 7 III.   JURISDICTION AND VENUE. ................................................................................ 6
 8 IV.    THE RISE OF DEFENDANTS AND THEIR DANGEROUS APPS. ..................... 7
 9        A.       Defendant Beijing ByteDance Becomes A China-Based Tech Giant Focused
                   On Overseas Markets, Particularly In The United States................................ 7
10
          B.       The Musical.ly App Evolves Into The TikTok App. ...................................... 8
11
          C.       The TikTok App Becomes A Global Phenomenon With A Strong Presence
12                 In The United States. ....................................................................................... 9
13 V.     DEFENDANTS’ THEFT OF PRIVATE AND PERSONALLY-IDENTIFIABLE
          TIKTOK USER DATA AND CONTENT............................................................... 12
14
          A.       Defendants’ Secret Taking Of Private TikTok User Videos and TikTok
15                 User/Device Identifiers Without Notice Or Consent. ................................... 12
16                 1.        Defendants Settle An FTC Lawsuit Alleging They Unlawfully
                             Collected And Used Children’s Data. ................................................ 12
17
                   2.        The TikTok App Secretly Takes Users’ Private Videos Before Users
18                           Are Given The Choice Whether To Save Or Post Them. .................. 12
19                 3.        The TikTok App Covertly Takes User/Device Identifiers. ................ 14
20                 4.        Defendants’ Theft Of Private And Personally-Identifiable User Data
                             And Content Begins Even Before Users Can Choose Whether To Sign
21                           Up With TikTok And Create An Account. ........................................ 16
22                 5.        Defendants’ Theft Of Private And Personally-Identifiable Data And
                             Content Continues Even After Users Close The TikTok App. .......... 17
23
                   6.        Defendants Carefully Conceal Their Misconduct. ............................. 17
24
                   7.        Defendants’ Privacy Policies And Terms Of Use Do Not Constitute
25                           Notice Of, Nor Consent To, TikTok User Data Theft, The Arbitration
                             Provision Or The Class Action Waiver. ............................................. 17
26
          B.       Defendants Come Under United States Government Scrutiny. .................... 19
27
28

                                     i
     FIRST AMENDED CLASS ACTION COMPLAINT                                                CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 4 ofPage
                                                                95 PageID
                                                                    3 of 94#:1365
                                                                           #:2237




 1                 1.        The United States Government Investigates Defendants’ Stockpiling
                             Of TikTok Users’ Private And Personally-Identifiable Data And
 2                           Content For The Chinese Government............................................... 19
 3                 2.        Defendants Unpersuasively Deny They Transfer TikTok Users’
                             Private And Personally-Identifiable Data And Content To The
 4                           Chinese Government. ......................................................................... 21
 5          C.     Transfers Of Private And Personally-Identifiable User Data And Content
                   From TikTok Users To China Without Notice Or Consent. ......................... 22
 6
                   1.        The TikTok App Secretly Transfers Private And Personally-
 7                           Identifiable User Data And Content To Servers In China. ................ 22
 8                 2.        Defendants’ Privacy Policies Do Not Constitute Notice Of Or Consent
                             To The Transfer Of Private And Personally-Identifiable TikTok User
 9                           Data And Content To Servers In China. ............................................ 25
10                 3.        The China-Based Tech Giants Also Possess TikTok Users’ Private
                             And Personally-Identifiable Data And Content While They Work
11                           Cooperatively With The Chinese Government. ................................. 25
12 VI.      DEFENDANTS’ THEFT OF TIKTOK USER BIOMETRICS............................... 30
13          A.     The Illinois Biometric Information Privacy Act Regulates Face Geometry
                   Scans, Voiceprints And Information Derived Therefrom. ............................ 30
14
            B.     Defendants Unlawfully Collect, Use And Profit From TikTok User
15                 Biometrics, Face Geometry Scans, Voiceprints And Information Derived
                   Therefrom. ..................................................................................................... 31
16
                   1.        Defendants’ BIPA And Other Biometrics-Related Violations Are
17                           Evidenced By The TikTok App’s Functionality And Code............... 32
18                 2.        Defendants’ BIPA And Other Biometrics-Related Violations Are
                             Further Evidenced By Defendants’ China-Based Operations. ........... 37
19
                   3.        Defendants’ BIPA And Other Biometrics-Related Violations Are Also
20                           Evidenced By Their Obligation To Accumulate And Share Data,
                             Including Biometrics, With The Chinese Government. ..................... 43
21
     VII.   DEFENDANTS UNJUSTLY PROFIT WHILE PLAINTIFFS, THE CLASS AND
22          THE TWO SUBCLASSES SUFFER HARM.......................................................... 50
23 VIII. FRAUDULENT CONCEALMENT AND TOLLING. ........................................... 51
24 IX.      NAMED PLAINTIFF ALLEGATIONS. ................................................................. 52
25          A.     The California Plaintiffs. ............................................................................... 52
26                 1.        Plaintiff Misty Hong........................................................................... 52
27                 2.        Plaintiff A.S. ....................................................................................... 53
28                 3.        Plaintiff A.R. ...................................................................................... 55

                                      ii
     FIRST AMENDED CLASS ACTION COMPLAINT                                                 CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 5 ofPage
                                                                95 PageID
                                                                    4 of 94#:1366
                                                                           #:2238




 1           B.       The Illinois Plaintiffs. .................................................................................... 57
 2                    1.        Plaintiff Meghan Smith. ..................................................................... 57
 3                    2.        Plaintiffs C.W. and I.W. ..................................................................... 58
 4                    3.        Plaintiff R.P. ....................................................................................... 60
 5 X.        CLASS ALLEGATIONS. ........................................................................................ 61
 6 XI.       CAUSES OF ACTION............................................................................................. 66
 7 XII.      PRAYER FOR RELIEF. .......................................................................................... 86
 8 XIII. DEMAND FOR JURY TRIAL. ............................................................................... 88
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     iii
     FIRST AMENDED CLASS ACTION COMPLAINT                                                    CASE NO. 5:19-cv-07792-LHK
 Case: Case
       1:19-cv-07915
       1:20-cv-04699
            5:19-cv-07792-LHK
                     Document #:Document
                                 52-5 Filed:3509/09/20
                                 59-7           Filed 05/11/20
                                                       Page 6 ofPage
                                                                 95 PageID
                                                                     5 of 94#:1367
                                                                            #:2239




 1 I.      INTRODUCTION.
 2         1.     TikTok is one of the most popular entertainment apps for mobile devices in
 3 the United States. It has acquired one of the largest installed user bases in the country on
 4 the strength of its popular 15-second videos of fun activities like dancing, lip-syncing, and
 5 stunts. Unknown to its users, however, the TikTok app also includes China-based
 6 surveillance software. The TikTok app clandestinely has vacuumed up and transferred to
 7 servers in China (and to other servers accessible from within China) vast quantities of
 8 private and personally-identifiable user data and content that can be employed to identify,
 9 profile and track the physical and digital location and activities of United States users now
10 and in the future.
11         2.     The TikTok app also surreptitiously has taken TikTok users’ private draft
12 videos they never intended for publication – without notice or consent. Defendants and
13 their sophisticated China-based engineering team covertly mine these private videos, as
14 well as publicly posted TikTok user videos, for highly sensitive and immutable biometric
15 identifiers and information. In addition to this mining of TikTok user videos at the server
16 level in China, the functionality and code of the TikTok app itself evidences Defendants’
17 collection and use of TikTok users’ biometric identifiers and information – again without
18 notice or consent.
19         3.     In short, the TikTok app’s lighthearted fun comes at a heavy cost.
20 Meanwhile, Defendants unjustly profit from the secret harvesting of this massive array of
21 private and personally-identifiable TikTok user data and content by using it for targeted
22 advertising, improvements to Defendants’ artificial intelligence technologies, the filing of
23 patent applications, and the development of consumer demand for, and use of, Defendants’
24 other products. Defendants’ conduct violates statutory, constitutional, and common law
25 privacy, data, biometrics and consumer protections, and it should be stopped.
26 II.     THE PARTIES.
27         A.     The Plaintiffs.
28         4.     Plaintiff Misty Hong is, and at all relevant times was, an individual and

                                     1
     FIRST AMENDED CLASS ACTION COMPLAINT                        CASE NO. 5:19-cv-07792-LHK
 Case: Case
       1:19-cv-07915
       1:20-cv-04699
            5:19-cv-07792-LHK
                     Document #:Document
                                 52-5 Filed:3509/09/20
                                 59-7           Filed 05/11/20
                                                       Page 7 ofPage
                                                                 95 PageID
                                                                     6 of 94#:1368
                                                                            #:2240




 1 resident of Palo Alto, California.
 2             5.     Plaintiff A.S., a minor, is, and at all relevant times was, an individual and
 3 resident of Stevenson Ranch, California. A.S. brings this suit by and through her mother
 4 and legal guardian, Laurel Slothower, who is, and at all relevant times was, an individual
 5 and resident of Stevenson Ranch, California.
 6             6.     Plaintiff A.R., a minor, is, and at all relevant times was, an individual and
 7 resident of Pasadena, California. A.R. brings this suit by and through her mother and legal
 8 guardian, Gilda Avila, who is, and at all relevant times was, an individual and resident of
 9 Pasadena, California.1
10             7.     Plaintiff Meghan Smith is, and at all relevant times was, an individual and
11 resident of Champagne, Illinois.
12             8.     Plaintiffs C.W., a minor, and I.W., a minor, are, and at all relevant times
13 were, individuals and residents of Chicago, Illinois. C.W. and I.W. bring this suit by and
14 through their mother and legal guardian, Mikhaila Woodall, who is, and at all relevant
15 times was, an individual and resident of Chicago, Illinois.
16             9.     Plaintiff R.P., a minor, is, and at all relevant times was, an individual and
17 resident of Chicago, Illinois. R.P. brings this suit by and through her mother and legal
18 guardian, Lynn Pavalon, who is, and at all relevant times was, an individual and resident of
19 Chicago, Illinois.2
20             B.     The Defendants.
21             10.    Defendant ByteDance, Inc. is, and at all relevant times was, a Delaware
22 corporation with its principal place of business in Palo Alto, California. Defendant
23 ByteDance, Inc. is a wholly-owned subsidiary of ByteDance, Ltd., a Cayman Islands
24 corporation.
25
     1
26       Plaintiffs Misty Hong, A.S. and A.R. are collectively referred to as the “California Plaintiffs.”
     2
    Plaintiffs Meghan Smith, C.W., I.W. and R.P. are collectively referred to as the “Illinois
27
   Plaintiffs.” The California Plaintiffs and the Illinois Plaintiffs are collectively referred to as the
28 “Plaintiffs.”

                                      2
     FIRST AMENDED CLASS ACTION COMPLAINT                                    CASE NO. 5:19-cv-07792-LHK
 Case: Case
       1:19-cv-07915
       1:20-cv-04699
            5:19-cv-07792-LHK
                     Document #:Document
                                 52-5 Filed:3509/09/20
                                 59-7           Filed 05/11/20
                                                       Page 8 ofPage
                                                                 95 PageID
                                                                     7 of 94#:1369
                                                                            #:2241




 1         11.    Defendant TikTok, Inc. f/k/a Musical.ly, Inc. (“TikTok, Inc.”) is, and at all
 2 relevant times was, a California corporation with its principal place of business in Culver
 3 City, California.3 Defendant TikTok, Inc. also maintains offices in Palo Alto, California
 4 and Mountain View, California.4 The name change from Musical.ly, Inc. to TikTok, Inc.
 5 occurred in May 2019. Defendant TikTok, Inc. is a wholly-owned subsidiary of TikTok,
 6 LLC, which in turn is a wholly-owned subsidiary of TikTok, Ltd. And TikTok, Ltd. – like
 7 Defendant ByteDance, Inc. – is a wholly owned subsidiary of ByteDance, Ltd.
 8         12.    Defendant Musical.ly n/k/a TikTok, Ltd. is, and at all relevant times was, a
 9 Cayman Island corporation with its principal place of business in Shanghai, China.
10 Defendant Musical.ly was the parent company of Musical.ly, Inc. Defendant Musical.ly
11 changed its name to TikTok, Ltd. and, as noted above, is a wholly-owned subsidiary of
12 ByteDance, Ltd.
13         13.    Defendant Beijing ByteDance Technology Co. Ltd. (“Beijing ByteDance”)
14 is, and at all relevant times was, a privately held company headquartered in Beijing, China.
15 Defendant Beijing ByteDance is a wholly-owned subsidiary of ByteDance Co., Ltd.,
16 which is also headquartered in Beijing, China. ByteDance Co., Ltd. is owned by founder
17 Zhang Yiming (98.8%) and Zhang Lidong (1.2%). Defendant Beijing ByteDance and
18 ByteDance Co., Ltd. operate as one company.
19         14.    ByteDance, Ltd. owns 100% of ByteDance (HK) Co., Ltd., which is
20 headquartered in Hong Kong. ByteDance (HK) Co., Ltd. in turn owns 100% of Beijing
21 ByteDance Network Technology Co., Ltd., which is headquartered in Beijing, China.
22         C.     Alter Ego And Single Enterprise Allegations.
23         15.    At all relevant times, Defendants TikTok, Inc. and ByteDance, Inc. have
24
     3
      https://www.cnbc.com/2019/10/14/tiktok-has-mountain-view-office-near-facebook-poaching-
25
     employees.html.
26   4
    https://www.washingtonpost.com/technology/2019/11/05/inside-tiktok-culture-clash-where-us-
   views-about-censorship-often-were-overridden-by-chinese-bosses/;
27
   https://www.cnbc.com/2019/10/14/tiktok-has-mountain-view-office-near-facebook-poaching-
28 employees.html.

                                      3
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
 Case: Case
       1:19-cv-07915
       1:20-cv-04699
            5:19-cv-07792-LHK
                     Document #:Document
                                 52-5 Filed:3509/09/20
                                 59-7           Filed 05/11/20
                                                       Page 9 ofPage
                                                                 95 PageID
                                                                     8 of 94#:1370
                                                                            #:2242




 1 shared offices in Silicon Valley5 and also have shared employees. U.S. and China-based
 2 employees of the ByteDance family of companies perform work on and concerning the
 3 TikTok app that is at the center of this lawsuit, including the functionality and operation of
 4 the TikTok app and the Chinese version of the app (“Douyin”) that Defendant Beijing
 5 ByteDance operates in China. One Director of Engineering in the Mountain View office
 6 leads an “augmented reality” team that is tasked with transforming state-of-the-art artificial
 7 intelligence and augmented reality technologies into fun features and creative tools for
 8 both the TikTok and Douyin apps.
 9         16.    At all relevant times, Defendant Beijing ByteDance has directed the
10 operations of Defendants TikTok, Inc. and ByteDance, Inc. with respect to the TikTok app,
11 and Defendants TikTok, Inc. and ByteDance, Inc. have reported to Defendant Beijing
12 ByteDance. In fact, at all relevant times, Defendant Beijing ByteDance has collected and
13 analyzed data from the United States regarding the performance of various features of the
14 TikTok app, and has worked with Defendants TikTok, Inc. and Defendant ByteDance, Inc.
15 to address performance issues. Additionally, at all relevant times, Defendant Beijing
16 ByteDance and its engineers have done significant coding for the TikTok app and its many
17 versions and updates.
18         17.    At certain relevant times, with respect to Defendants’ monitoring and
19 censorship of content on the TikTok app, management in China has determined content
20 review policies enforced in Defendant TikTok, Inc.’s Culver City office; a content review
21 manager in the same Culver City office was reporting to someone in China; and another
22 content reviewer was required to seek authorization from someone in China in order to
23 access non-published information about user accounts when content concerns arose. Also,
24 at certain relevant times Defendant Beijing ByteDance employed a vast number of content
25 reviewers in China to review TikTok videos uploaded by United States users, and these
26
     5
    In addition to ByteDance-TikTok cross-listed personnel in Palo Alto, TikTok logos and
27
   paraphernalia are found in the ByteDance, Inc. Palo Alto office. See
28 https://www.youtube.com/watch?v=RymGJG0miv0.

                                      4
     FIRST AMENDED CLASS ACTION COMPLAINT                           CASE NO. 5:19-cv-07792-LHK
Case: 1:20-cv-04699
      1:19-cv-07915
      Case 5:19-cv-07792-LHK
                    Document #:Document
                               52-5 Filed:35
                               59-7        09/09/20
                                              Filed 05/11/20
                                                     Page 10 ofPage
                                                                95 PageID
                                                                    9 of 94#:1371
                                                                           #:2243




 1 reviewers in China had authority to take down any such videos if the content was deemed
 2 inappropriate or illegal.
 3            18.     These facts are consistent with public reporting. For example, “[m]ultiple
 4 TikTok sources, who spoke with The Intercept on the condition of anonymity …,
 5 emphasized the primacy of ByteDance’s Beijing HQ over the global TikTok operation,
 6 explaining that their ever-shifting decisions about what’s censored and what’s boosted
 7 are dictated by Chinese staff, whose policy declarations are then filtered around
 8 TikTok’s 12 global offices, translated into rough English, finally settling into a muddle
 9 of Beijing authoritarianism crossed with the usual Silicon Valley prudishness.”6
10            19.     At certain relevant times, Defendant Beijing ByteDance employees have
11 collected TikTok users’ feedback regarding upgraded and/or newly-introduced features,
12 and the departments responsible for managing and monitoring TikTok user experience
13 have been based in China. At certain relevant times, employees in these departments
14 reported to their supervisors in China, who in turn shared their findings with Defendant
15 TikTok, Inc. in the United States. At certain relevant times, Defendant Beijing ByteDance
16 employees also distributed questionnaires to TikTok users, and collected and recorded
17 reports from such users about problems they were experiencing. At certain relevant times,
18 employees in the United States contacted TikTok users, and took notes regarding such
19 users’ experiences. At certain relevant times, these notes were translated into Chinese and
20 sent to Defendant Beijing ByteDance executives to review and analyze.
21            20.     At certain relevant times, Defendant Beijing ByteDance made key strategy
22 decisions for Defendants TikTok, Inc. and ByteDance, Inc., as well as for offices
23 elsewhere in the world, and Defendants TikTok, Inc., ByteDance, Inc. and the other offices
24 were tasked with executing such decisions. A publicly-available interview of Isaac Bess
25 and Gregory Justice on YouTube is consistent with these facts. In that interview, Isaac
26 Bess identifies himself as responsible for leading “ByteDance” business development from
27
     6
28       https://theintercept.com/2020/03/16/tiktok-app-moderators-users-discrimination/.

                                      5
     FIRST AMENDED CLASS ACTION COMPLAINT                                CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 11 of
                                                              Page
                                                                 95 PageID
                                                                    10 of 94#:1372
                                                                            #:2244




 1 Los Angeles, and Gregory Justice identifies himself as part of Defendant TikTok, Inc.’s
 2 content team in Los Angeles. Both discuss having regular all-hands bi-monthly meetings
 3 with the CEO in China to discuss global strategy with the “local teams.”7
 4            21.    At all relevant times, and in connection with the matters alleged herein, each
 5 Defendant acted as an agent, servant, partner, joint venturer and/or alter ego of each of the
 6 other Defendants, and acted in the course and scope of such agency, partnership, and
 7 relationship and/or in furtherance of such joint venture. Each Defendant acted with the
 8 knowledge and consent of each of the other Defendants and/or directed, authorized,
 9 affirmed, consented to, ratified, encouraged, approved, adopted, and/or participated in the
10 acts or transactions of the other Defendants.
11            22.    At all relevant times, and in connection with the matters alleged herein,
12 Defendants were controlled and largely-owned by the same person, founder Zhang
13 Yiming, and constitute a single enterprise with a unity of interest. Recognition of the
14 privilege of separate existence under such circumstances would promote injustice.
15 III.       JURISDICTION AND VENUE.
16            23.    This Court has subject matter jurisdiction over this action pursuant to 28
17 U.S.C. § 1332(d) & 1367 because: (i) this is a class action in which the matter in
18 controversy exceeds the sum of $5,000,000, exclusive of interest and costs; (ii) there are
19 100 or more class members; and (iii) some members of the class are citizens of states
20 different from some Defendants, and also because two Defendants are citizens or subjects
21 of a foreign state.
22            24.    This Court has personal jurisdiction over Defendants because: (i) they
23 transact business in the United States, including in this District; (ii) they have substantial
24 aggregate contacts with the United States, including in this District; (iii) they engaged and
25 are engaging in conduct that has and had a direct, substantial, reasonably foreseeable, and
26 intended effect of causing injury to persons throughout the United States, including in this
27
     7
28       https://www.youtube.com/watch?v=lKV6wsdI4-A (at 0:20 – 0:54; 15:59 – 17:08).

                                      6
     FIRST AMENDED CLASS ACTION COMPLAINT                            CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 12 of
                                                              Page
                                                                 95 PageID
                                                                    11 of 94#:1373
                                                                            #:2245




 1 District, and purposely availed themselves of the laws of the United States.
 2            25.    In accordance with 28 U.S.C. § 1391, venue is proper in this District
 3 because: (i) a substantial part of the conduct giving rise to the claims occurred in and/or
 4 emanated from this District; (ii) Defendants transact business in this District; (iii) one
 5 Defendant has its principal place of business in this District; (iv) two Defendants have
 6 offices in this District; and (v) Plaintiff Misty Hong resides in this District.
 7 IV.        THE RISE OF DEFENDANTS AND THEIR DANGEROUS APPS.
 8            A.     Defendant Beijing ByteDance Becomes A China-Based Tech Giant
 9                   Focused On Overseas Markets, Particularly In The United States.
10            26.    Defendant Beijing ByteDance was founded in 2012 and makes a variety of
11 video and news-aggregation apps.8 It “regards its platforms as part of an artificial
12 intelligence company powered by algorithms that ‘learn’ each user’s interests and
13 preferences through repeat interaction.”9 Because Defendant Beijing ByteDance emerged
14 only after other China-based tech giants had taken over the market in China, Defendant
15 Beijing ByteDance has looked to overseas markets, including those in the United States,
16 for growth.10
17            27.    Defendant Beijing ByteDance had $7.2 billion in annual revenue for the year
18 2018. It far surpassed this number in 2019, booking $7 billion to $8.4 billion in revenue in
19 a better-than-expected result for the first half of 2019.11 Defendant Beijing ByteDance
20 currently is worth between $75 billion and $78 billion.12 Investors in Defendant Beijing
21
22   8
     https://www.wsj.com/articles/tiktoks-videos-are-goofy-its-strategy-to-dominate-social-media-is-
23 serious-11561780861.
   9
     https://www.law360.com/articles/1213180/sens-want-tiktok-investigated-for-national-security-
24 threats; https://www.cotton.senate.gov/?p=press_release&id=1239.
25   10
       https://www.wsj.com/articles/tiktoks-videos-are-goofy-its-strategy-to-dominate-social-media-is-
     serious-11561780861.
26   11
     https://www.cnbc.com/2019/09/30/tiktok-owner-bytedances-first-half-revenue-better-than-
27 expected-at-over-7-billion-sources.html.
     12
28        https://www.washingtonpost.com/technology/2019/11/05/inside-tiktok-culture-clash-where-us-

                                      7
     FIRST AMENDED CLASS ACTION COMPLAINT                              CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 13 of
                                                              Page
                                                                 95 PageID
                                                                    12 of 94#:1374
                                                                            #:2246




 1 ByteDance include Sequoia Capital China, Russian billionaire Yuri Milner, Japanese
 2 technology giant SoftBank, and big private-equity firms such as KKR, General Atlantic,
 3 and Hillhouse Capital Group.13
 4            28.    Most of Defendant Beijing ByteDance’s revenue is generated from
 5 advertising.14 “ByteDance has [] been doubling down on its advertising business as the
 6 company’s management sets increasingly ambitious revenue goals.”15 “As with pretty
 7 much all major social media and content startups, ByteDance monetises through
 8 advertising. Specifically, it runs targeted advertising within user feeds – providing them
 9 promotional content in between using the app.”16
10            B.     The Musical.ly App Evolves Into The TikTok App.
11            29.    Defendant Musical.ly (named, and now known as, TikTok, Ltd.) and
12 Defendant Musical.ly, Inc. (named, and now known as, TikTok, Inc.) launched the highly-
13 popular social media and social networking app “Muscial.ly” in 2014. This app allows its
14 users to (i) create video selfies of themselves dancing and/or lip-syncing with a musical
15 soundtrack in the background, and (ii) share such videos with friends.17 There are simple
16 tools provided by the Musical.ly app that users can utilize to create and edit these videos,
17 and the app provides a large online music library from which users may select their
18 background music. The Musical.ly app was designed “to capture the YouTube
19 phenomenon of teenagers sharing videos of themselves singing or dancing to popular
20
   views-about-censorship-often-were-overridden-by-chinese-bosses/;
21 https://www.reuters.com/article/us-tiktok-cfius-exclusive/exclusive-us-opens-national-security-
   investigation-into-tiktok-sources-idUSKBN1XB4IL.
22   13
     https://www.wsj.com/articles/lip-syncing-app-musical-ly-is-acquired-for-as-much-as-1-billion-
23 1510278123;   https://www.reuters.com/article/us-tiktok-cfius-exclusive/exclusive-us-opens-
   national-security-investigation-into-tiktok-sources-idUSKBN1XB4IL.
24   14
      https://www.bloomberg.com/news/articles/2019-01-15/bytedance-is-said-to-hit-lower-end-of-
25 sales-goal-amid-slowdown.
   15
      https://technode.com/2019/09/20/bytedance-launches-video-ad-tools-for-tiktok-douyin/.
26   16
          https://www.businessofapps.com/insights/bytedance-social-media-advertising-company/.
27   17
     https://www.wsj.com/articles/lip-syncing-app-musical-ly-is-acquired-for-as-much-as-1-billion-
28 1510278123.

                                      8
     FIRST AMENDED CLASS ACTION COMPLAINT                              CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 14 of
                                                              Page
                                                                 95 PageID
                                                                    13 of 94#:1375
                                                                            #:2247




 1 music.”18 Beyond the creation and sharing of videos, the Musical.ly app provides a
 2 platform through which users can interact, including by commenting on other users’ videos
 3 and “following” other users’ accounts. Users also can send direct messages in order to
 4 communicate with other users on the app. By November 2017, the Musical.ly app had 60
 5 million monthly active users.19
 6             30.    Meanwhile, in 2016, Defendant Beijing ByteDance launched its own app
 7 called “Douyin” in China, which mimicked the Musical.ly app.20 By 2017, shortly before
 8 its purchase of Defendants Musical.ly and Musical.ly, Inc., Defendant Beijing ByteDance
 9 introduced an English-language version of the Douyin app outside China under the name
10 “TikTok.” In August 2018, after having acquired Defendants Musical.ly and Musical.ly,
11 Inc., Defendant Beijing ByteDance combined the Musical.ly app with its TikTok app,
12 merging all existing accounts and data into a single app under the retained “TikTok”
13 name.21
14             31.    The Musical.ly and TikTok apps are hereafter collectively referred to as the
15 “TikTok app,” and the Musical.ly and TikTok users are hereafter collectively referred to as
16 the “TikTok users.”
17             C.     The TikTok App Becomes A Global Phenomenon With A Strong
18                    Presence In The United States.
19             32.    The TikTok app has become “one of the world’s fastest-growing social
20 media platforms” and a “global phenomenon” with a massive American audience.22 In
21
22   18
      https://www.wsj.com/articles/lip-syncing-app-musical-ly-is-acquired-for-as-much-as-1-billion-
23 1510278123.
   19
      https://www.wsj.com/articles/lip-syncing-app-musical-ly-is-acquired-for-as-much-as-1-billion-
24 1510278123; https://www.nytimes.com/2019/11/01/technology/tiktok-national-security-
25 review.html.
     20
          https://www.wsj.com/articles/tiktoks-videos-are-goofy-its-strategy-to-dominate-social-media-is-
26 serious-11561780861.
27 21 http://culture.affinitymagazine.us/tik-tok-is-scamming-people-stealing-information/.
     22
28        https://www.washingtonpost.com/technology/2019/11/05/inside-tiktok-culture-clash-where-us-

                                      9
     FIRST AMENDED CLASS ACTION COMPLAINT                                 CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 15 of
                                                              Page
                                                                 95 PageID
                                                                    14 of 94#:1376
                                                                            #:2248




 1 November 2019, the Washington Post reported that the TikTok app had been downloaded
 2 more than 1.3 billion times worldwide, and more than 120 million times in the United
 3 States.23 However, by April 2020, TechCrunch reported that the TikTok app’s worldwide
 4 downloads already had surpassed 2 billion, and that in “the quarter that ended on March 31,
 5 TikTok was downloaded 315 million times — the highest number of downloads for any app
 6 in a quarter.”24 It is the most downloaded non-game app in the world.25 The TikTok app
 7 routinely outranks its top competitors – such as Facebook, Snapchat, and Instagram – on
 8 the Apple and Google app stores.26 In fact, it has been the most downloaded app on the
 9 Apple and Google app stores for months.27 As of August 2019, the TikTok and Douyin
10 apps had 625 million monthly active users.28 The average user opened the TikTok app
11 more than 8 times per day and spent approximately 45 minutes on the app daily as of
12 March 2019.29
13             33.    In January 2020, Barron’s reported on the TikTok app’s revenue: “The
14 wildly popular short-video service generated $176.9 million in revenue in 2019—71% of
15 the total $247.6 million in revenue the app has ever generated, according to new data from
16 the app-tracking firm SensorTower. In the fourth quarter alone, TikTok had revenue of
17 $88.5 million, up two times from the third quarter and up six times year over year, most of
18 that from advertising and in-app purchases, SensorTower reports. China accounted for
19
20 views-about-censorship-often-were-overridden-by-chinese-bosses/.
     23
          https://www.washingtonpost.com/technology/2019/11/05/inside-tiktok-culture-clash-where-us-
21 views-about-censorship-often-were-overridden-by-chinese-bosses/.
     24
22        https://techcrunch.com/2020/04/29/tiktok-tops-2-billion-downloads/.
     25
23     https://www.cnbc.com/2019/07/25/china-camera-apps-may-open-up-user-data-to-beijing-
     government-requests.html.
24   26
      https://www.washingtonpost.com/technology/2019/11/05/inside-tiktok-culture-clash-where-us-
25 views-about-censorship-often-were-overridden-by-chinese-bosses/.
   27
      https://thehill.com/policy/technology/469114-tiktok-faces-lawmaker-anger-over-china-ties.
26   28
          https://thehill.com/policy/technology/469114-tiktok-faces-lawmaker-anger-over-china-ties.
27   29
     https://www.wsj.com/articles/tiktoks-videos-are-goofy-its-strategy-to-dominate-social-media-is-
28 serious-11561780861.

                                     10
     FIRST AMENDED CLASS ACTION COMPLAINT                                CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 16 of
                                                              Page
                                                                 95 PageID
                                                                    15 of 94#:1377
                                                                            #:2249




 1 about 69% of the company’s 2019 revenue, according to the firm, with U.S. revenues
 2 accounting for 20%.”30 Evidencing the TikTok app’s rapid growth, three months later,
 3 TechCrunch reported that: “Users have spent about $456.7 million on TikTok to date, up
 4 from $175 million five months ago. Much of this spending — about 72.3% — has happened
 5 in China. Users in the United States have spent about $86.5 million on the app, making the
 6 nation the second most important market for TikTok from the revenue standpoint.”31
 7             34.    This level of success globally and in the United States is rare for a China-
 8 based tech giant. Facebook CEO Mark Zuckerberg acknowledged as much, stating that the
 9 TikTok app “is really the first consumer internet product built by one of the Chinese tech
10 giants that is doing quite well around the world. It’s starting to do well in the U.S.,
11 especially with young folks.”32 Indeed, Defendant TikTok, Inc. recently took over office
12 space in Silicon Valley once occupied by Facebook’s WhatsApp messaging app, and is
13 poaching employees from rival Facebook by offering salaries as much as 20% higher.33
14 Other competitors from whom Defendant TikTok, Inc. is hiring away employees include
15 Snap, Hulu, Apple, YouTube and Amazon.34
16             35.    One key to Defendants’ financial success is the targeted advertising that they
17 run through the TikTok app. Such targeted advertising relies heavily upon knowledge of
18 each user’s preferences.35 Through a secretive and highly-invasive information gathering
19 campaign, Defendants have unlawfully accumulated private and personally-identifiable
20 data and content on TikTok users that Defendants are assembling in user profiles or
21   30
     https://www.barrons.com/articles/beware-facebook-tiktok-revenues-are-exploding-
22 51579201752.
     31
23        https://techcrunch.com/2020/04/29/tiktok-tops-2-billion-downloads/.
     32
          https://www.cnbc.com/2019/10/14/tiktok-has-mountain-view-office-near-facebook-poaching-
24 employees.html.
25 33 https://www.cnbc.com/2019/10/14/tiktok-has-mountain-view-office-near-facebook-poaching-
     employees.html.
26   34
     https://www.cnbc.com/2019/10/14/tiktok-has-mountain-view-office-near-facebook-poaching-
27 employees.html.
     35
28        https://www.digitaltrends.com/social-media/tiktok-advertiser-audience-network-targeted-ads/.

                                     11
     FIRST AMENDED CLASS ACTION COMPLAINT                                CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 17 of
                                                              Page
                                                                 95 PageID
                                                                    16 of 94#:1378
                                                                            #:2250




 1 dossiers and monetizing for the purpose of unjustly profiting from their unlawful activities.
 2 V.          DEFENDANTS’ THEFT OF PRIVATE AND PERSONALLY-
 3             IDENTIFIABLE TIKTOK USER DATA AND CONTENT.
 4             A.     Defendants’ Secret Taking Of Private TikTok User Videos and TikTok
 5                    User/Device Identifiers Without Notice Or Consent.
 6                    1.      Defendants Settle An FTC Lawsuit Alleging They Unlawfully
 7                            Collected And Used Children’s Data.
 8             36.    On February 27, 2019, the United States, on behalf of the Federal Trade
 9 Commission (“FTC”), filed a lawsuit against Defendants Musical.ly and Musical.ly, Inc.
10 alleging they had violated the Children’s Online Privacy Protection Act by collecting and
11 using personal data from children under age 13 without the required notice and consent.36
12             37.    On the same date, Defendants Musical.ly and Musical.ly, Inc. stipulated to
13 an order mandating, among other things, a civil penalty in the amount of $5.7 million and
14 injunctive relief concerning the collection and destruction of children’s personal data.37
15             38.    This is the largest civil penalty ever imposed for such a violation.38 The FTC
16 also published a statement indicating that, “[i]n our view, these practices reflected the
17 company’s willingness to pursue growth even at the expense of endangering children.”39
18                    2.      The TikTok App Secretly Takes Users’ Private Videos Before
19                            Users Are Given The Choice Whether To Save Or Post Them.
20             39.    Unless shared through the affirmative consent of the TikTok user, videos
21 created using the TikTop app, which often include close-ups of faces and private acts
22
     36
          United States of America v. Musical.ly and Musical.ly, Inc., United States District Court,
23 Central District of California, Case No. 2:19-cv-1439.
     37
24     United States of America v. Musical.ly and Musical.ly, Inc., United States District Court,
     Central District of California, Case No. 2:19-cv-1439.
25   38
     https://www.wsj.com/articles/tiktoks-videos-are-goofy-its-strategy-to-dominate-social-media-is-
26 serious-11561780861; https://www.techinasia.com/tiktok-owner-bytedance-gathers-1-billion-
   monthly-active-users-apps.
27   39
     https://www.nbcnews.com/tech/tech-news/tiktok-pay-5-7-million-over-alleged-violation-child-
28 privacy-n977186.

                                     12
     FIRST AMENDED CLASS ACTION COMPLAINT                                   CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 18 of
                                                              Page
                                                                 95 PageID
                                                                    17 of 94#:1379
                                                                            #:2251




 1 unintended for public consumption, are inherently private, personal and sensitive.
 2           40.   After using the TikTok app to record a video, a screen presents TikTok users
 3 with certain options, including the following: (i) an “x” button; (ii) a “next” button; and
 4 (iii) a button for effects. The “x” button takes TikTok users to a screen with options,
 5 including “reshoot” and “exit.” The “next” button takes TikTok users to a screen with
 6 options, including “save” and “post.” The “effects” button takes TikTok users to a screen
 7 offering the ability to modify the video.
 8           41.   Once TikTok users click the “next” button, but before they click either the
 9 “save” or “post” buttons, their private videos that are neither saved nor posted (the
10 “Private Videos”) are transferred from their mobile devices to the following domain owned
11 and controlled by Defendants: muscdn.com. The “mus” portion of the domain name stands
12 for Musical.ly, and the “cdn” portion of the domain name stands for content distribution
13 network.
14           42.   During the secret transfer of TikTok users’ Private Videos to the domain and
15 servers mentioned above, there is no progress bar or any other indication that their Private
16 Videos are being transferred. Nor is the taking of the Private Videos disclosed in any of
17 Defendants’ privacy policies or other disclosure documentation. TikTok users are thus
18 prevented from knowing that Defendants have taken their Private Videos. No user consent
19 exists.
20           43.   This highly invasive breach of TikTok users’ privacy is not the only harm
21 that befalls such users as a result of Defendants’ theft of their Private Videos. Defendants
22 also take highly sensitive and immutable biometric identifiers and information from these
23 Private Videos, as discussed below, and unjustly profit from such activities.
24           44.   Defendants released a December 2019 version of the TikTok app that
25 transfers five thumbnail images uniformly distributed across each of the Private Videos
26 (the “Private Video Images”) to byteoversea.net. The domain byteoversea.net is controlled
27 by Defendants and has numerous sub-domains. Accordingly, when data and content
28 arrives at byteoversea.net, it is routed to one or more of these sub-domains. The various

                                     13
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 19 of
                                                              Page
                                                                 95 PageID
                                                                    18 of 94#:1380
                                                                            #:2252




 1 sub-domains are spread across the globe, including within China.
 2         45.    Defendants’ taking of the Private Video Images is not disclosed in any of
 3 Defendants’ privacy policies or other disclosure documentation. TikTok users are thus
 4 prevented from knowing that Defendants have taken their Private Video Images. No user
 5 consent exists.
 6                3.     The TikTok App Covertly Takes User/Device Identifiers.
 7         46.    Also unknown to TikTok users is that the seemingly innocuous TikTok app
 8 infiltrates their mobile devices and extracts a remarkably broad array of private and
 9 personally-identifiable data and content that Defendants use to track and profile TikTok
10 users for the purpose of, among other things, targeting them with advertisements from
11 which Defendants unjustly profit.
12         47.    This unlawful secret taking of private and personally-identifiable data and
13 content from TikTok users’ mobile devices is contrary to American norms. The United
14 States Supreme Court has recognized that, in contemporary society, cell phones are so
15 ubiquitous and inextricably intertwined with the user’s personal privacy that such devices
16 have become “almost a ‘feature of human anatomy.’” Carpenter v. United States, 138
17 S.Ct. 2206, 2218 (2018) (quoting Riley v. California, 573 U.S. 373, 385 (2014)). The
18 United States Constitution thus provides a privacy right that protects individuals against
19 unreasonable governmental searches of their physical movements through historical cell
20 phone records in the possession of their service providers. Carpenter, 138 S.Ct. at 2218.
21         48.    From each mobile device on which the TikTok app is installed, Defendants
22 take a combination of, among other items, the following user identifiers and mobile device
23 identifiers (“User/Device Identifiers”):
24                a.     username, password, age/birthday, email address, and profile image;
25                b.     user-generated content, including messages sent through the apps;
26                c.     phone and social network contacts;
27                d.     the mobile device’s WiFi MAC address (i.e., media access control
28 address), which is the unique hardware number on the WiFi card adapter that tells the

                                     14
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 20 of
                                                              Page
                                                                 95 PageID
                                                                    19 of 94#:1381
                                                                            #:2253




 1 internet who is connected to it;
 2                e.     the mobile device’s International Mobile Equipment Identity
 3 (“IMEI”) number, which is a unique number given to every mobile device that is used to
 4 route calls to one’s phone, and that reflects information about the origin, model, and serial
 5 number of the mobile device;
 6                f.     the user’s International Mobile Subscriber Identity (“IMSI”) number,
 7 which is a unique number given to every subscriber to a mobile network;
 8                g.     the IP address (i.e., Internet Protocol address), which is a numerical
 9 label assigned to each user mobile device connected to a computer network that uses the
10 Internet Protocol for communication. IP addresses allow the location of literally billions of
11 digital devices that are connected to the Internet to be pinpointed and differentiated from
12 all other such devices;
13                h.     the device ID, which is a unique, identifying number or group of
14 numbers assigned to the user’s individual mobile device that is separate from the hardware
15 serial number;
16                i.     the OS version, which is the operating system on the user’s mobile
17 device;
18                j.     the mobile device brand and model/version;
19                k.     the hardware serial number, which is the unique, identifying number
20 or group of numbers assigned to the user’s individual mobile device;
21                l.     the Advertising ID, which is a unique ID for advertising that provides
22 developers with a simple, standard system to monetize their apps;
23                m.     mobile carrier information (e.g., the name of the phone company);
24                n.     network information, including the technology that the carrier uses;
25                o.     browsing history;
26                p.     cookies;
27                q.     metadata; and
28                r.     precise physical location, including based on SIM card, cell towers

                                     15
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 21 of
                                                              Page
                                                                 95 PageID
                                                                    20 of 94#:1382
                                                                            #:2254




 1 and/or GPS.
 2         49.    Theft of physical and digital location tracking data is highly invasive of
 3 TikTok users’ privacy rights. Two United States Senators observed that “[l]ocation data is
 4 among the most sensitive personal information that a user can share with a company …
 5 Today, modern smartphones can reveal location data beyond a mere street address. The
 6 technology is sophisticated enough to identify on which floor of a building the device is
 7 located.”40 Location data reveals private living patterns of TikTok users, including where
 8 they work, where they reside, where they go to school, and when they are at each of these
 9 locations. Location data, either standing alone or combined with other information,
10 exposes deeply-private and personal information about TikTok users’ health, religion,
11 politics and intimate relationships.
12         50.    The TikTok app also invites users to sign in through Facebook, Google, and
13 Twitter. What users do not know is that this “single sign-on” option gives Defendants
14 access to TikTok users’ private and personally-identifiable data and content stored on these
15 other social media accounts, including User/Device Identifiers such as the user’s photos
16 and friends/contacts information.
17                4.     Defendants’ Theft Of Private And Personally-Identifiable User
18                       Data And Content Begins Even Before Users Can Choose
19                       Whether To Sign Up With TikTok And Create An Account.
20         51.    The TikTok app begins taking private and personally identifiable user data
21 and content immediately upon the completion of the download process and before TikTok
22 users even have the opportunity to sign-up and create an account. TikTok users therefore
23 do not have an opportunity to learn about the existence of, much less consent to, any of
24 Defendants’ privacy policies or other disclosure documentation before the TikTok app
25 begins mining their mobile devices for their data and content.
26
27   40
     https://www.law360.com/consumerprotection/articles/1221312/sens-prod-zuckerberg-why-
28 keep-tracking-user-locations-.

                                     16
     FIRST AMENDED CLASS ACTION COMPLAINT                           CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 22 of
                                                              Page
                                                                 95 PageID
                                                                    21 of 94#:1383
                                                                            #:2255




 1
 2                5.     Defendants’ Theft Of Private And Personally-Identifiable Data
 3                       And Content Continues Even After Users Close The TikTok App.
 4         52.    Even when TikTok users stop using the app and close it, Defendants
 5 continue to harvest private and personally-identifiable data and content from such users’
 6 mobile devices. There are no disclosures in any of Defendants’ privacy policies or other
 7 disclosure documentation that such surreptitious taking of private and personally-
 8 identifiable user data and content occurs when the TikTok app is closed. TikTok users are
 9 thus prevented from knowing that Defendants have taken their private and personally-
10 identifiable data and content while the TikTok app is closed. No user consent exists.
11                6.     Defendants Carefully Conceal Their Misconduct.
12         53.    At the same time that Defendants utilize the TikTok app to covertly tap into
13 a massive array of private and personally-identifiable user data and content, they go to
14 great lengths to hide their tracks. They do so by obfuscating the source code that would
15 reveal the private and personally-identifiable user data and content actually taken from
16 users’ mobile devices.
17                7.     Defendants’ Privacy Policies And Terms Of Use Do Not
18                       Constitute Notice Of, Nor Consent To, TikTok User Data Theft,
19                       The Arbitration Provision Or The Class Action Waiver.
20         54.    Defendants have adopted various privacy policies and terms of use for the
21 TikTok app over the years. Certain privacy policies, revealed by investigation of counsel
22 but not seen in the ordinary course by users, purport to disclose that the TikTok app takes
23 certain (but not all) of the private and personally-identifiable user data and content above.
24 Certain terms of use, revealed by investigation of counsel but not seen in the ordinary
25 course by users, purport to require arbitration and class action waivers.
26         55.    Because the TikTok app begins taking private and personally-identifiable
27 user data and content – including User/Device Identifiers – immediately upon the
28 completion of the download process, and before TikTok users are even presented with the

                                     17
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 23 of
                                                              Page
                                                                 95 PageID
                                                                    22 of 94#:1384
                                                                            #:2256




 1 option of signing-up for and creating an account, TikTok users have no notice of, and
 2 cannot consent to, the privacy policies and terms of use prior to such theft. Moreover,
 3 because the TikTok app takes Private Videos and Private Video Images even if TikTok
 4 users have not signed up for an account, TikTok users who have not signed up for an
 5 account have no notice of, and cannot consent to, the privacy policies and terms of use
 6 prior to such theft.
 7         56.    Moreover, even at the point at which TikTok users have the option to sign-up
 8 and create an account, Defendants do not provide such users actual notice of privacy
 9 policies or terms of use. Nor do Defendants present TikTok users with conspicuously-
10 located and designed hyperlinks to their privacy policies and terms of use, much less
11 conspicuous warnings accompanying such hyperlinks. The TikTok app thus allows users
12 to utilize it without ever placing them on actual or constructive notice of the privacy
13 policies and terms of use. This lack of actual or constructive notice deprives TikTok users
14 of the opportunity to accept or reject TikTok’s privacy policies and terms of use, rendering
15 such documents unenforceable. See, e.g., Colgate v. Juul Labs, Inc., 402 F.Supp.3d 728
16 (N.D. Cal. 2019); Arena v. Intuit Inc., 2020 WL 1189849 (N.D. Cal. 2020).
17         57.    Additionally, certain privacy policies and terms of use are ambiguous as to
18 what conduct they purport to cover. Such privacy policies and terms of use are also
19 substantively and procedurally unconscionable. The ambiguities render meaningless the
20 purported disclosures and requirements in the remainder of these documents, and the
21 substantive and procedural unconscionability render such documents unenforceable.
22         58.    Moreover, even if TikTok users in California had knowingly accepted the
23 terms of use (which they did not), the purported waiver of the right to seek public
24 injunctive relief in a court of law is unenforceable under California law. See, e.g., McGill
25 v. Citibank, 2 Cal.5th 945 (2017); Blair v. Rent-A-Center, 928 F.3d 819 (9th Cir. 2019).
26
27
28

                                     18
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 24 of
                                                              Page
                                                                 95 PageID
                                                                    23 of 94#:1385
                                                                            #:2257




 1         B.     Defendants Come Under United States Government Scrutiny.
 2                1.      The United States Government Investigates Defendants’
 3                        Stockpiling Of TikTok Users’ Private And Personally-Identifiable
 4                        Data And Content For The Chinese Government.
 5         59.    United States Senators Charles Schumer and Tom Cotton sent an October
 6 2019 letter to the Acting Director of National Intelligence describing “national security”
 7 risks associated with the TikTok app. The Senators noted that there is evidence that
 8 Defendants may share private and personally-identifiable user data and content with the
 9 Chinese government:
10         TikTok’s terms of service and privacy policies describe how it collects data
11         from its users and their devices, including user content and communications,
12         IP address, location-related data, device identifiers, cookies, metadata, and
13         other sensitive personal information. While the company has stated that
14         TikTok does not operate in China and stores U.S. user data in the U.S.,
15         ByteDance is still required to adhere to the laws of China.
16         Security experts have voiced concerns that China’s vague patchwork of
17         intelligence, national security, and cybersecurity laws compel Chinese
18         companies to support and cooperate with intelligence work controlled by the
19         Chinese Communist Party. … With over 110 million downloads in the U.S.
20         alone, TikTok is a potential counterintelligence threat we cannot ignore.
21         Given these concerns, we ask that the Intelligence Community conduct an
22         assessment of the national security risks posed by TikTok … and brief
23         Congress on these findings.41
24         60.    The Committee on Foreign Investment in the United States (“CFIUS”) is an
25 inter-agency committee of the United States government that reviews the national security
26
27   41
     https://www.law360.com/articles/1213180/sens-want-tiktok-investigated-for-national-security-
28 threats; https://www.cotton.senate.gov/?p=press_release&id=1239.

                                     19
     FIRST AMENDED CLASS ACTION COMPLAINT                           CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 25 of
                                                              Page
                                                                 95 PageID
                                                                    24 of 94#:1386
                                                                            #:2258




 1 implications of foreign investments in United States companies or operations. Chaired by
 2 the United States Secretary of the Treasury, CFIUS includes representatives from 16
 3 United States departments and agencies, including the Defense, State, Commerce and
 4 Homeland Security departments. CFIUS is reviewing Defendant Beijing ByteDance’s
 5 acquisition of Defendants Musical.ly and Musical.ly, Inc.42
 6             61.    Additionally, the Senate Judiciary Subcommittee on Crime and Terrorism
 7 held a hearing in November 2019 that Defendant TikTok, Inc. declined to attend although
 8 it had been invited. The Chairman, Senator Josh Hawley, stated in opening remarks that:
 9 “TikTok should answer … to the millions of Americans who use their product with no idea
10 of its risks.”43 Chairman Hawley also told reporters that: “The idea that TikTok is not
11 sharing data, is not taking direction from Beijing, that just does not appear to be true.”44
12             62.    Indeed, the risk that Defendants send TikTok user data to the Chinese
13 government is so great that the U.S. Army has banned the app on government-owned
14 devices. That decision was based on concerns specific to Defendants and their close
15 relationship to the Chinese government. The Army banned the TikTok app despite the fact
16 that it had been using it for recruiting purposes until it realized the risk.45 The U.S. Navy,
17 Marines, Air Force and Coast Guard, as well as the Department of Defense and the
18 Transportation Security Administration have likewise banned the TikTok app due to the
19 risk that user data is being sent to China.46
20
21
22
     42
23     https://www.washingtonpost.com/technology/2019/11/05/inside-tiktok-culture-clash-where-us-
     views-about-censorship-often-were-overridden-by-chinese-bosses/.
24   43
          https://thehill.com/policy/technology/469114-tiktok-faces-lawmaker-anger-over-china-ties.
25   44
          https://thehill.com/policy/technology/469114-tiktok-faces-lawmaker-anger-over-china-ties.
     45
26        https://www.businessinsider.com/us-government-agencies-have-banned-tiktok-app-2020-2
     46
     https://www.businessinsider.com/us-government-agencies-have-banned-tiktok-app-2020-2#1-
27
   the-navy-banned-tiktok-from-government-devices-1; https://www.engadget.com/2020-01-04-
28 nearly-whole-us-military-bans-tiktok.html

                                     20
     FIRST AMENDED CLASS ACTION COMPLAINT                                CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 26 of
                                                              Page
                                                                 95 PageID
                                                                    25 of 94#:1387
                                                                            #:2259




 1                    2.     Defendants Unpersuasively Deny They Transfer TikTok Users’
 2                           Private And Personally-Identifiable Data And Content To The
 3                           Chinese Government.
 4            63.     In July 2019, amid growing scrutiny, Defendant TikTok, Inc. retained
 5 consultants who opined that there is “no indication” that the Chinese government accessed
 6 TikTok users’ data.47 But the lead consultant admitted that the review and analysis was
 7 limited to a narrow and recent four-month period: “He added that in the analysis from July
 8 [2019] to October [2019], which included interviews with TikTok employees and a review
 9 of the app’s underlying computer code, his team found no way TikTok could send data to
10 China during those months.”48 And, the consultants did not address whether TikTok user
11 data could be accessed from, as opposed to “sent to,” China.
12            64.     Defendant TikTok, Inc. also issued a public statement in which it
13 represented: “First, let’s talk about data privacy and security. We store all TikTok U.S.
14 user data in the United States, with backup redundancy in Singapore. Our data centers are
15 located entirely outside of China, and none of our data is subject to Chinese law.”49
16            65.     This public statement is carefully couched in the present tense and studiously
17 avoids mention of past practices. In fact, the statement does not actually say that no private
18 and personally-identifiable user data and content is transferred to China. Rather, it says
19 that private and personally-identifiable user data and content is stored in the United States
20 (but not necessarily exclusively in the United States) and that the current data centers are
21 located outside China (but not whether these data centers transfer private and personally-
22 identifiable user data to China or make it accessible there). Even Defendant TikTok, Inc.’s
23 February 2019 Privacy Policy, which is not viewed by users in the ordinary course, states
24
25   47
       https://www.washingtonpost.com/technology/2019/11/05/inside-tiktok-culture-clash-where-us-
     views-about-censorship-often-were-overridden-by-chinese-bosses/.
26   48
          https://www.nytimes.com/2019/11/01/technology/tiktok-national-security-review.html.
27   49
     https://newsroom.tiktok.com/en-us/statement-on-tiktoks-content-moderation-and-data-security-
28 practices.

                                     21
     FIRST AMENDED CLASS ACTION COMPLAINT                              CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 27 of
                                                              Page
                                                                 95 PageID
                                                                    26 of 94#:1388
                                                                            #:2260




 1 that “[w]e may share your information with a parent, subsidiary, or other affiliate of our
 2 corporate group.” Although this language is ambiguous, it apparently “means it would
 3 include China-based ByteDance.”50 Accordingly, Defendant TikTok, Inc.’s public
 4 statement (above) and its February 2019 Privacy Policy are, at best, highly misleading.
 5             C.     Transfers Of Private And Personally-Identifiable User Data And
 6                    Content From TikTok Users To China Without Notice Or Consent.
 7                    1.      The TikTok App Secretly Transfers Private And Personally-
 8                            Identifiable User Data And Content To Servers In China.
 9             66.    Affinity published an article entitled “TikTok is Scamming People & Stealing
10 Information.” Quoting from a pre-2019 TikTok privacy policy, the article reports that
11 “they store and process user data in United States of America, Singapore, Japan or to
12 China.”51 The article also reports that Defendant TikTok, Inc. is “offering personal
13 information to third parties and the Chinese government.”52
14             67.    CNBC published an article entitled “China’s globally popular camera apps
15 may open up user data to Beijing requests” in which it confirms that a TikTok privacy
16 policy from 2018 acknowledged transmission of private and personally-identifiable user
17 data and content to China: “TikTok’s 2018 privacy policy said the company can transfer
18 international users’ data to China, according to archived versions of that web page.”53
19 Even Defendant TikTok, Inc.’s August 2018 Privacy Policy, which is not seen by users
20 and which by its own terms does not even apply to United States users, states: “We will
21 also share your information with any member or affiliate of our group, in China, for the
22 purposes set out above, to assist in the improvement or optimisation of the Platform, …
23
24   50
      https://www.cnbc.com/2019/07/25/china-camera-apps-may-open-up-user-data-to-beijing-
25 government-requests.html.
   51
      http://culture.affinitymagazine.us/tik-tok-is-scamming-people-stealing-information/.
26   52
          http://culture.affinitymagazine.us/tik-tok-is-scamming-people-stealing-information/.
27   53
     https://www.cnbc.com/2019/07/25/china-camera-apps-may-open-up-user-data-to-beijing-
28 government-requests.html.

                                     22
     FIRST AMENDED CLASS ACTION COMPLAINT                                 CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 28 of
                                                              Page
                                                                 95 PageID
                                                                    27 of 94#:1389
                                                                            #:2261




 1 increase user numbers, development, engineering and analysis of information or for our
 2 internal business purposes ….”
 3             68.    Quartz published an article by David Carroll entitled “Is TikTok a Chinese
 4 Cambridge Analytica data bomb waiting to explode?” Mr. Carroll is an associate professor
 5 at the Parsons School of Design in New York, and in 2017 he sued Cambridge Analytica
 6 in the United Kingdom. In his Quartz article, Mr. Carroll quoted from Defendant TikTok,
 7 Inc.’s August 2018 Privacy Policy that reveals that private and personally-identifiable user
 8 data and content is transferred to China.54 Mr. Carroll further reported that, in emails
 9 between him and Defendant TikTok, Inc. in March and April 2019, Defendant TikTok,
10 Inc. (i) confirmed that, at least prior to February 2019, U.S. TikTok user data may have
11 been processed in China; and (ii) provided confusing answers about what happened after
12 that, including that U.S. TikTok user data may have continued to be processed by systems
13 operated by “one of our China registered entities,” and may exist there in some form, even
14 where such user data is stored elsewhere.55
15             69.    The New York Times has reported that a source “said the American
16 government had evidence of the [TikTok] app sending data to China.”56 That explains why
17 the Defense Department, Navy, Army, Marines, Air Force, Coast Guard and
18 Transportation Security Administration have taken the extraordinary step of prohibiting
19 their members from using the TikTok app on any government-issued devices, and have
20 advised that their children also remove the TikTok app from their devices.57 United States
21 Senators also have proposed a bill banning federal employees from using the TikTok app
22 on government-issued phones because it “presents a major security risk.”58
23
     54
24        https://qz.com/1613020/tiktok-might-be-a-chinese-cambridge-analytica-scale-privacy-threat/.
     55
25        https://qz.com/1613020/tiktok-might-be-a-chinese-cambridge-analytica-scale-privacy-threat/.
     56
          https://www.nytimes.com/2019/11/01/technology/tiktok-national-security-review.html.
26   57
          https://www.wsj.com/articles/u-s-military-bans-tiktok-over-ties-to-china-11578090613.
27   58
      https://www.reuters.com/article/us-usa-china-tiktok/us-senators-seek-to-ban-federal-employees-
28 from-using-tiktok-on-their-phones-idUSKBN20Z1E4.

                                     23
     FIRST AMENDED CLASS ACTION COMPLAINT                                CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 29 of
                                                              Page
                                                                 95 PageID
                                                                    28 of 94#:1390
                                                                            #:2262




 1                       a.     Evidence Of Post-February 2019 Transfers.
 2         70.    Even after Defendant TikTok, Inc. adopted its February 2019 Privacy Policy,
 3 the TikTok app secretly transferred private and personally-identifiable user data and
 4 content to China where, under Chinese law, it is subject to collection and use by the
 5 Chinese government. Specifically, Defendants used the TikTok app to transfer private and
 6 personally-identifiable user data and content to the following two servers in China as
 7 recently as April 2019: (i) bugly.qq.com and (ii) umeng.com.
 8         71.    Private and personally-identifiable TikTok user data and content transferred
 9 to bugly.qq.com as recently as April 2019 includes at least the following items: (i) the OS
10 version; (ii) the mobile device model; (iii) the WiFi MAC address; (iv) the hardware serial
11 number; (v) the device ID and (vi) the IP address. Private and personally-identifiable
12 TikTok user data and content transferred to umeng.com as recently as April 2019 includes
13 these same six items, plus at least the following item: (vii) the number of bytes users’
14 mobile devices have uploaded and downloaded.
15                       b.     Evidence Of Pre-February 2019 Transfers.
16         72.    The TikTok app transferred private and personally-identifiable TikTok user
17 data and content to various servers in China prior to the February 2019 Privacy Policy,
18 including to at least the following servers: (i) musemuse.cn; (ii) zhiliaoapp.com; (iii)
19 mob.com; and (iv) umeng.com.
20         73.    The private and personally-identifiable TikTok user data and content
21 transferred to one or more of these four China-based servers includes biometrics and
22 User/Device Identifiers. Additional private and personally-identifiable TikTok user data
23 and content transferred to one or more of these four China-based servers includes: (i) a list
24 of the other apps installed on users’ mobile devices; and (ii) more specific location data.
25 Such information reveals TikTok users’ precise physical location, including possibly
26 indoor locations within buildings, and TikTok users’ apps that possibly reveal mental or
27 physical health, religious views, political views, and sexual orientation.
28

                                     24
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 30 of
                                                              Page
                                                                 95 PageID
                                                                    29 of 94#:1391
                                                                            #:2263




 1                 2.     Defendants’ Privacy Policies Do Not Constitute Notice Of Or
 2                        Consent To The Transfer Of Private And Personally-Identifiable
 3                        TikTok User Data And Content To Servers In China.
 4         74.     TikTok users do not knowingly consent to Defendants’ privacy policies
 5 because notice and warnings of the privacy policies are not adequately displayed, as
 6 discussed above. Additionally, many provisions of the privacy policies are ambiguous,
 7 providing inadequate notice of what private and personally-identifiable user data and
 8 content is taken and where it is being sent. Notably, even scholars with expertise in such
 9 matters, such as Mr. Carroll, cannot discern what is being taken and where it is going.
10 Certainly, ordinary TikTok users cannot be expected to understand such baffling
11 “disclosures.” This ambiguity further renders the notice inadequate to establish informed
12 user consent.
13         75.     In addition to the above-stated deficiencies, privacy policy provisions stating
14 that certain TikTok user data and content will be sent to servers in China is contradicted by
15 Defendants’ public assurances that no such transfers occur. Moreover, TikTok users whose
16 data and content is sent before they even have an opportunity to sign-up and create an
17 account do not actually or constructively receive notice, and therefore cannot be deemed to
18 have assented to, such transfers to China.
19                 3.     The China-Based Tech Giants Also Possess TikTok Users’ Private
20                        And Personally-Identifiable Data And Content While They Work
21                        Cooperatively With The Chinese Government.
22         76.     The bugly.qq.com server is owned and operated by China-based tech giant
23 Tencent Holdings Limited (“Tencent”), and the umeng.com server is owned and operated
24 by another China-based tech giant Alibaba Holding Group Limited (“Alibaba”). Tencent
25 and Alibaba thus possess TikTok users’ private and personally-identifiable data and
26 content. Such data transfers to Tencent and Alibaba servers were accomplished through
27 Tencent and Alibaba source code that Defendants embedded within the TikTok app.
28         77.     Also embedded within the TikTok app is source code from China-based tech

                                     25
     FIRST AMENDED CLASS ACTION COMPLAINT                           CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 31 of
                                                              Page
                                                                 95 PageID
                                                                    30 of 94#:1392
                                                                            #:2264




 1 giant Baidu, Inc. (“Baidu”) as well as source code from a China-based software
 2 development kit (“SDK”) known as Igexin. The Igexin SDK is notorious for causing the
 3 removal of some 500 apps from the Google play store in 2017 after it was discovered that
 4 Igexin constituted a “secret backdoor” that allowed its operators “to install a range of
 5 spyware.”59 Specifically, Igexin “could update the app to include spyware at any time, with
 6 no warning. The most serious spyware installed on phones were packages that stole call
 7 histories, including the time a call was made, the number that placed the call, and whether
 8 the call went through. Other stolen data included GPS locations, lists of nearby Wi-Fi
 9 networks, and lists of installed apps.”60
10             78.    Baidu, Alibaba, and Tencent – popularly known by the acronym “BAT” –
11 are “China’s original tech titans”61 and dominate the fields of artificial intelligence, social
12 media, and the internet in China. The private and personally-identifiable TikTok user data
13 and content they possess may well be used by the Chinese government in the future, if it
14 has not already.
15             79.    BAT routinely assist the Chinese government in the surveillance and control
16 of its people through biometrics. “Biometric surveillance powered by artificial intelligence
17 is categorically different than any surveillance we have seen before. It enables real-time
18 location tracking and behavior policing of an entire population at a previously impossible
19 scale.”62 The Chinese government is taking full advantage of China-based technology
20 corporations like BAT to assist: “Beijing is embracing technologies like facial recognition
21 and artificial intelligence to identify and track 1.4 billion people. It wants to assemble a
22 vast and unprecedented national surveillance system, with crucial help from its thriving
23
     59
          https://arstechnica.com/information-technology/2017/08/500-google-play-apps-with-100-
24 million-downloads-had-spyware-backdoor/.
25 60 https://arstechnica.com/information-technology/2017/08/500-google-play-apps-with-100-
     million-downloads-had-spyware-backdoor/.
26   61
     https://www.forbes.com/sites/rebeccafannin/2019/08/23/baidu-alibaba-tencent-clash-to-lead-
27 chinas-tech-future-while-a-new-b-arises/#18cc42e414d0.
     62
28        https://www.buzzfeednews.com/article/evangreer/dont-regulate-facial-recognition-ban-it.

                                     26
     FIRST AMENDED CLASS ACTION COMPLAINT                                CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 32 of
                                                              Page
                                                                 95 PageID
                                                                    31 of 94#:1393
                                                                            #:2265




 1 technology industry. … China has become the world’s biggest market for security and
 2 surveillance technology, with analysts estimating the country will have almost 300 million
 3 cameras installed by 2020. Chinese buyers will snap up more than three-quarters of all
 4 servers designed to scan video footage for faces ….”63
 5            80.    The Chinese government relies on China-based technology companies like
 6 BAT to assist in government investigations of criminal activity and political dissent, as
 7 well as surveillance activities: “The Chinese police ‘request data from Alibaba for their
 8 own investigations, … tapping into the trove of information the tech giant collects through
 9 its e-commerce and financial payment networks. … Companies including Alibaba [],
10 Tencent [], and Baidu [] are required to help China’s government hunt down criminal
11 suspects and silence political dissent. Their technology is also being used to create cities
12 wired for surveillance. … Apple disclosed that more than 35,000 user accounts were
13 affected by 24 Chinese law-enforcement requests in the first half of this year [2017], many
14 in connection with fraud investigations. It said it provided information on about 90% of
15 them. Chinese companies don’t release any information on the number of requests from
16 the government, the nature of the requests or the compliance rate.’”64
17            81.    The Chinese government’s use of BAT to sort and analyze information,
18 including information gathered from smartphones, is also well documented: “Along with
19 access to online data, China’s government wants something else from tech companies – the
20 cloud computing prowess to sort and analyze information. China wants to crunch data
21 from surveillance cameras, smartphones, government databases and other sources to create
22 so-called smart cities and safe cities. … Police now work with Alibaba to use surveillance
23 footage and data processing to identify ‘persons of interest’ and keep them out, local police
24 official Dai Jinming said at a recent conference sponsored by Alibaba. Tencent is working
25 with police in the southern city of Guangzhou to build a cloud-based ‘early-warning
26   63
          https://www.nytimes.com/2018/07/08/business/china-surveillance-technology.html.
27   64
     https://www.wsj.com/articles/chinas-tech-giants-have-a-second-job-helping-the-government-
28 see-everything-1512056284.

                                     27
     FIRST AMENDED CLASS ACTION COMPLAINT                              CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 33 of
                                                              Page
                                                                 95 PageID
                                                                    32 of 94#:1394
                                                                            #:2266




 1 system’ that can track and forecast the size and movement of crowds, according to a
 2 statement from the Guangzhou police bureau.”65
 3             82.    The Wall Street Journal has reported on the significant patronage that BAT
 4 receive from the Chinese government, the growing number of tech entrepreneurs who have
 5 become members of the legislature under President Xi Jinping (including, for example,
 6 Tencent’s Tony Ma), and BAT’s pledges of loyalty to the Chinese government.66 “‘The
 7 government is always the boss and the tech firms are there to serve the goals of the
 8 Chinese government.’”67
 9             83.    Defendant Beijing ByteDance is emerging as a threat to BAT’s exclusive
10 status: “there’s a new B in the BAT trio on the horizon: the world’s highest-valued
11 unicorn, ByteDance ….”68 Like BAT, Defendant Beijing ByteDance is subject to the same
12 cybersecurity laws mandating cooperation with the Chinese government that are described
13 in Senator Schumer and Senator Cotton’s letter. Senator Hawley, according to the Wall
14 Street Journal, described the resulting threat to TikTok users by stating: “all it takes is one
15 knock on the door of their parent company [Defendant Beijing ByteDance], based in
16 China, from a Communist Party official for that data [from Defendant TikTok, Inc.] to be
17 transferred to the Chinese government’s hands, whenever they need it.”69 In the same Wall
18 Street Journal article, a former TikTok employee from the Los Angeles office stated that:
19 “We’re a Chinese company … We answer to China.”70
20
     65
21     https://www.wsj.com/articles/chinas-tech-giants-have-a-second-job-helping-the-government-
     see-everything-1512056284.
22   66
      https://www.wsj.com/articles/the-godfathers-of-chinese-tech-get-an-offer-they-cant-refuse-
23 1520510404.
   67
      https://www.wsj.com/articles/the-godfathers-of-chinese-tech-get-an-offer-they-cant-refuse-
24 1520510404.
25   68
       https://www.forbes.com/sites/rebeccafannin/2019/08/23/baidu-alibaba-tencent-clash-to-lead-
     chinas-tech-future-while-a-new-b-arises/#18cc42e414d0.
26   69
     https://www.wsj.com/articles/tiktok-looking-at-ways-to-shake-off-its-ties-to-china-
27 11574073001.
     70
28        https://www.wsj.com/articles/tiktok-looking-at-ways-to-shake-off-its-ties-to-china-

                                     28
     FIRST AMENDED CLASS ACTION COMPLAINT                                 CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 34 of
                                                              Page
                                                                 95 PageID
                                                                    33 of 94#:1395
                                                                            #:2267




 1         84.      A Washington Post opinion piece entitled “Could TikTok allow China to
 2 export repression?” describes the danger to TikTok users in the United States if
 3 Defendants provide such users’ private and personally-identifiable data and content to the
 4 Chinese government: “TikTok’s leaders protest that they store local information locally, so
 5 whatever data the company has on the behavioral patterns or personal attributes of some of
 6 the most vulnerable American citizens are not ‘subject to Chinese law.’ But it’s reasonable
 7 to wonder whether TikTok might not comply with targeted intelligence requests from the
 8 repressive regime ruling over its parent company ByteDance. TikTok’s younger users will
 9 be voting in the coming years; down the line, they may hold positions of power. A trove of
10 their information is a valuable asset.”71
11         85.      The Wall Street Journal, in an article entitled “U.S. Orders Chinese Firm to
12 Sell Dating App Grindr Over Blackmail Risk,” also has reported on the dangers Americans
13 face from the Chinese government’s accumulation of their private and personally-
14 identifiable data and content, including blackmail and other sinister scenarios: “U.S.
15 national-security experts said Chinese government knowledge of an individual’s usage of
16 Grindr could be used in certain cases to blackmail U.S. officials and others with security
17 clearances, such as defense contractors, and force them to provide information or other
18 support to China. They have also envisioned more elaborate scenarios. For example, one
19 could use Grindr’s location data to discern that a certain user works at a
20 telecommunications firm and pays regular visits to the same building in Northern Virginia
21 that intelligence officials frequent. Chinese-intelligence officials could then determine that
22 that individual is the telecommunications firm’s intelligence liaison, and they would know
23 both whom to target and how to threaten that person with potentially compromising
24 information. … The risk has grown as the Chinese government acquires more large data
25 sets through hacking and other means, allowing it to build databases with detailed profiles
26
     11574073001.
27   71
     https://www.washingtonpost.com/opinions/global-opinions/could-tiktok-allow-china-to-export-
28 repression/2019/11/02/1729f038-fa79-11e9-8906-ab6b60de9124_story.html.

                                     29
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 35 of
                                                              Page
                                                                 95 PageID
                                                                    34 of 94#:1396
                                                                            #:2268




 1 of targets.”72
 2 VI.        DEFENDANTS’ THEFT OF TIKTOK USER BIOMETRICS.
 3            A.     The Illinois Biometric Information Privacy Act Regulates Face
 4                   Geometry Scans, Voiceprints And Information Derived Therefrom.
 5            86.    In 2008, Illinois enacted the Biometric Information Privacy Act (“BIPA”),
 6 740 ILCS 14/1, et seq. This was due to the “very serious need [for] protections for the
 7 citizens of Illinois when it [comes to their] biometric information.” Illinois House
 8 Transcript, 2008 Reg. Sess. No. 276. The Illinois Legislature recognized the importance of
 9 protecting the privacy of individuals’ biometric data, finding that “[b]iometrics are unlike
10 other unique identifiers that are used to access finances or other sensitive information.”
11 740 ILCS 14/5(c). “For example, social security numbers, when compromised, can be
12 changed. Biometrics, however, are biologically unique to the individual; therefore, once
13 compromised, the individual has no recourse [and] is at heightened risk for identity theft
14 ….” Id.
15            87.    BIPA thus focuses on “biometric identifiers” and “biometric information.”
16 Biometric identifiers consist of “a retina or iris scan, fingerprint, voiceprint, or scan of
17 hand or face geometry.” 740 ILCS 14/10. A “scan” under BIPA means to examine by
18 observation or checking, or systematically in order to obtain data especially for display or
19 storage. In re Facebook Biometric Information Privacy Litigation, 2018 WL 2197546, *3
20 (N.D. Cal. May 14, 2018). “Geometry” under BIPA is the relative arrangement of parts or
21 elements. Id. Neither the term “scan” nor the term “geometry” require “actual or express
22 measurements of spatial quantities like distance, depth, or angles.” Id. Biometric
23 information constitutes “any information, regardless of how it is captured, converted,
24 stored, or shared, based on an individual’s biometric identifier used to identify an
25 individual.” 740 ILCS 14/10.
26
27
     72
28        https://www.wsj.com/articles/u-s-orders-chinese-company-to-sell-grindr-app-11553717942.

                                     30
     FIRST AMENDED CLASS ACTION COMPLAINT                              CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 36 of
                                                              Page
                                                                 95 PageID
                                                                    35 of 94#:1397
                                                                            #:2269




 1             B.     Defendants Unlawfully Collect, Use And Profit From TikTok User
 2                    Biometrics, Face Geometry Scans, Voiceprints And Information Derived
 3                    Therefrom.
 4             88.    Defendants’ unlawful collection, possession, storage, dissemination, use and
 5 profiting from biometrics, face geometry scans and voiceprints of TikTok users, and the
 6 information derived therefrom, takes three forms.
 7             89.    First, Defendants’ BIPA and other biometrics-related violations are
 8 established by the functionality and code of the TikTok app itself. This functionality and
 9 code includes: (a) content recommendations based on TikTok users’ race/ethnicity and
10 age; (b) scans of face geometry to determine TikTok users’ age; (c) censoring video
11 content to remove people Defendants consider “ugly”; (d) the augmented reality feature
12 that scans face geometry while processing users’ videos; (e) code for deepfake videos; and
13 (f) code for age, race/ethnicity and emotion recognition.
14             90.    Second, Defendants’ BIPA and other biometrics-related violations are
15 further established by their ongoing work in China, which includes: (a) the application of
16 facial recognition technology73 to TikTok users’ videos by highly-trained engineers skilled
17 in computer vision, convolutional neural network and machine learning; (b) patent
18 applications for face, voice, age, race/ethnicity and emotion recognition technologies; and
19 (c) the publicly-known functionality of Douyin that allows its users to perform facial
20 recognition on faces selected by such users from other users’ videos.
21             91.    Third, Defendants’ BIPA and other biometrics-related violations are also
22 established by Defendants’ legal and political obligations to accumulate and share vast
23 troves of data, including biometrics, in order to assist the Chinese government in meeting
24 two crucial and intertwined state objectives: (a) world dominance in artificial intelligence;
25
     73
          Facial recognition “is a technology capable of identifying or verifying a person from a digital
26 image or a video frame from a video source. There are multiple methods in which facial
   recognition systems work, but in general, they work by comparing selected facial features from a
27
   given image with faces within a database.” See
28 https://en.wikipedia.org/wiki/Facial_recognition_system.

                                     31
     FIRST AMENDED CLASS ACTION COMPLAINT                                   CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 37 of
                                                              Page
                                                                 95 PageID
                                                                    36 of 94#:1398
                                                                            #:2270




 1 and (b) population surveillance and control.
 2                 1.      Defendants’ BIPA And Other Biometrics-Related Violations Are
 3                         Evidenced By The TikTok App’s Functionality And Code.
 4          92.    There are six specific categories of functions and code within the TikTok app
 5 that reveal BIPA violations: the race/ethnicity and age-based content recommendations;
 6 the scans to determine age; the removal of so-called “ugly” videos; the augmented reality
 7 feature; the deepfake video code; and the age, race/ethnicity and emotion recognition
 8 code.74 These also evidence violations of the other statutory, constitutional and common
 9 law claims set forth herein.
10          93.    That the TikTok app violates BIPA and other laws is highlighted by
11 comments from a “Bytedance representative” who confessed to The Verge that “TikTok
12 makes use of the company’s AI technologies in various ways, from facial recognition for
13 the filters through to the recommendation engine in the For You feed. … We build
14 intelligent machines that are capable of understanding and analyzing text, images and
15 videos using natural language processing and computer vision technology. This enables us
16 to serve users with the content that they find most interesting ….’”75
17          94.    Similarly, Marketing Technology Insights reported on Defendants’ use of
18 facial recognition technology in the TikTok app in violation of BIPA and other laws,
19 stating that Defendant TikTok, Inc. and the TikTok app “deploy[] AI and Face
20 Recognition technology to analyze user’s interests and preferences through their
21 interactions with the content, and display a personalized content feed to each user.”76
22                         a.     Race/Ethnicity And Age Based Content Recommendations.
23          95.    Marc Faddoul, a researcher at the University of California at Berkeley who
24
     74
     This evidence also constitutes a basis for the other statutory, constitutional and common law
25 causes of action herein.
     75
26     https://www.theverge.com/2018/11/30/18107732/bytedance-valuation-tiktok-china-startup
     (emphasis added).
27   76
     https://martechseries.com/mts-insights/staff-writers/pay-attention-to-tiktok-content/ (emphasis
28 added).

                                     32
     FIRST AMENDED CLASS ACTION COMPLAINT                              CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 38 of
                                                              Page
                                                                 95 PageID
                                                                    37 of 94#:1399
                                                                            #:2271




 1 studies artificial intelligence, conducted an experiment in or about February 2020 that
 2 revealed the TikTok app recommends content based in part on race/ethnicity and age
 3 information that it gleans from TikTok users’ digital face images. Buzzfeed described his
 4 findings: “In the app, when a person follows a new account, they can click an arrow
 5 that then recommends other accounts to follow. Faddoul noticed that when he did this,
 6 the recommended accounts tended to look just like whoever he’d just followed —
 7 right down to ethnicity and hair color.”77
 8             96.     Recode also reported on Faddoul’s research in its article entitled “There’s
 9 Something Strange About TikTok Recommendations”:
10             When artificial intelligence researcher Marc Faddoul joined TikTok a few
11             days ago, he saw something concerning: When he followed a new account,
12             the profiles recommended by TikTok seemed eerily, physically similar to the
13             profile picture of the first account. Following a young-looking blond woman,
14             for instance, yielded recommendations to follow more young-looking blond
15             women. …
16             Following black men led to recommendations to follow more black men.
17             Following white men with beards produced recommendations for more white
18             men with beards. Following elderly people spawned recommendations for
19             other elderly people. And on and on. …
20             Faddoul also told Recode that he believes it’s more likely that TikTok is
21             using    something    he   calls   automatic    featurization.   This    type     of
22             recommendation algorithm could take “signals” from profile images to find
23             profile pictures with similar attributes. These kinds of signals would be
24             correlations between the pictures, which could correspond to anything from
25             skin color to having a beard. The algorithm is simply looking for similarities
26             in the photos or profiles. …
27
     77
28        https://www.buzzfeednews.com/article/laurenstrapagiel/tiktok-algorithim-racial-bias.

                                     33
     FIRST AMENDED CLASS ACTION COMPLAINT                                 CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 39 of
                                                              Page
                                                                 95 PageID
                                                                    38 of 94#:1400
                                                                            #:2272




 1             “What I suspect is happening is that TikTok is featurizing the profile
 2             picture,” he says, “and using these features in the recommendation engine.”78
 3                           b.      Face Scans To Determine Age.
 4             97.    Defendants also scan face images taken from TikTok user videos in order to
 5 determine TikTok users’ age. The Wall Street Journal has reported that “TikTok has built
 6 an artificial intelligence tool that scans faces in videos to estimate users’ ages.”79 Both
 7 Faddoul’s research and this Wall Street Journal article are consistent with evidence of
 8 Defendants’ work in China on TikTok user videos as well as their patent applications in
 9 China for face, voice, age, race/ethnicity and emotion recognition technologies (below).
10                           c.      Removal Of Videos Of So-Called “Ugly” People.
11             98.    Public reporting indicates that “the makers of TikTok … instructed
12 moderators to suppress posts created by users deemed too ugly …. Today, The Intercept
13 and The Intercept Brasil are publishing two internal TikTok moderation documents ….
14 One … describes algorithmic punishments for unattractive and impoverished users. The
15 documents appear to have been originally drafted in Chinese and later — at times
16 awkwardly — translated into English for use in TikTok’s global offices.”80 Defendant
17 TikTok, Inc. uses artificial intelligence technology in its Culver City office to review and
18 flag user content. Given the presence of this AI technology and the sheer volume of
19 TikTok user videos that are reviewed for “ugliness,” it is apparent that Defendant TikTok,
20 Inc. is using facial recognition technology to identify and remove such users’ videos.
21                           d.      Augmented Reality Features.
22             99.    The TikTok app uses an advanced video editor and camera face filters.
23 Employing this technology, TikTok users edit their videos to, among other things, morph
24 their face into another face; change the size, shape, height and width of their face; change
25
     78
          https://www.vox.com/recode/2020/2/25/21152585/tiktok-recommendations-profile-look-alike.
26   79
     https://www.wsj.com/articles/tiktok-wants-to-grow-up-but-finds-it-tough-to-keep-kids-out-
27 11581858006.
     80
28        https://theintercept.com/2020/03/16/tiktok-app-moderators-users-discrimination/.

                                     34
     FIRST AMENDED CLASS ACTION COMPLAINT                                 CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 40 of
                                                              Page
                                                                 95 PageID
                                                                    39 of 94#:1401
                                                                            #:2273




 1 particular features of their face (e.g., eyes, ears, nose, lips, mouth, cheeks), including the
 2 size and shape of such facial features; and so on. Users thereby create videos in which their
 3 faces and specific facial features take on cartoonish dimensions and appearances, and in
 4 which they can appear older, etc.
 5             100.   This functionality is a form of augmented reality (“AR”).81 To perform AR,
 6 the TikTok app examines, detects and localizes the face and the arrangement of its various
 7 parts (e.g., the eyes, ears, nose, lips, mouth, cheeks) relative to the other parts, and then
 8 also tracks the face and its various parts (and their relative arrangement) while in motion.
 9             101.   The following relevant code is located within the TikTok app:
10 “FaceDetectManager”; “faceDetectMaxTime”; “faceDetectMinTime”;
11 “Requirement_Face_3D_Detect”; “Requirement_Face_Detect”;
12 “Requirement_Face_Track”; “face_track.model”; “maxScanTime”; “minScanTime”; and
13 “faceID”. Additional code for pitch, yaw and roll – “the three dimensions of movement
14 when an object moves through a medium”82 – is within the TikTok app as well.
15             102.   This functionality and code reveal Defendants’ use of face geometry scans
16 on TikTok users. While it is currently unclear whether Defendants upload such face
17 geometry scans from TikTok users’ mobile devices, in addition to performing separate
18 face geometry scans at the server level, this functionality and code demonstrate
19 Defendants’ technological ability and willingness to perform such scans on TikTok users.
20
21
     81
22      AR “is an interactive experience of a real-world environment where the objects that reside in the
     real world are enhanced by computer-generated perceptual information …. AR can be defined as a
23   system that fulfills three basic features: a combination of real and virtual worlds, real-time
     interaction, and accurate 3D registration of virtual and real objects. … This experience is
24   seamlessly interwoven with the physical world such that it is perceived as an immersive aspect of
     the real environment. In this way, augmented reality alters one’s ongoing perception of a real-
25
     world environment …. With the help of advanced AR technologies (e.g. adding computer vision,
26   incorporating AR cameras into smartphone applications and object recognition) the information
     about the surrounding real world of the user becomes interactive and digitally manipulated.” See
27   https://en.wikipedia.org/wiki/Augmented_reality.
     82
28        https://simple.wikipedia.org/wiki/Pitch,_yaw,_and_roll.

                                     35
     FIRST AMENDED CLASS ACTION COMPLAINT                                CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 41 of
                                                              Page
                                                                 95 PageID
                                                                    40 of 94#:1402
                                                                            #:2274




 1                           e.     Code For Deepfake Videos.
 2            103.    There is code within the TikTok app, as well as within Douyin, for
 3 performing facial recognition. TechCrunch reported that there is “Face Swap” code within
 4 the TikTok app for “life-like deepfakes technology.” It “asks users to take a multi-angle
 5 biometric scan of their face, then choose from a selection of videos they want to add their
 6 face to and share.”83 Defendants admitted that such code is present in the TikTok app, but
 7 denied its use. A TikTok spokesperson “insisted that ‘after checking with the teams I can
 8 confirm this is definitely not a function in TikTok ….’ They later told TechCrunch that
 9 ‘the inactive code fragments are being removed to eliminate any confusion,’ which
10 implicitly confirms that Face Swap code was found in TikTok.”84
11            104.    That the “Face Swap” code is present in the TikTok app demonstrates
12 Defendants’ technological capacity and intent to perform facial recognition on TikTok
13 users. Further, the “Face Swap” code further confirms the direct involvement of Defendant
14 Beijing ByteDance in the TikTok app, because there would otherwise be no way for the
15 TikTok app to include facial recognition code that Defendants TikTok, Inc. and
16 ByteDance, Inc. have denied was ever used in the United States.
17                           f.     Code For Age, Race/Ethnicity And Emotion Recognition.
18            105.    There is additional code within the TikTok app designed to recognize users’
19 age, race/ethnicity and emotions. The code separates race/ethnicity into at least four
20 categories: “Blac” [sic.]; “Indian”; “White”; and “Yellow.” The code also distinguishes
21 between at least seven different ranges of emotion: “Angry”; “Disgust”; “Fear”; “Happy”;
22 “Neutral”; “Sad”; and “Surprise.”
23            106.    To place TikTok users within one of these categories, the TikTok app would
24 have to use face geometry scans and/or voiceprints. It is currently unclear whether this
25 code is active at the mobile device level and, if so, whether Defendants upload any such
26
27   83
          https://techcrunch.com/2020/01/03/tiktok-deepfakes-face-swap/.
     84
28        https://techcrunch.com/2020/01/03/tiktok-deepfakes-face-swap/.

                                     36
     FIRST AMENDED CLASS ACTION COMPLAINT                                  CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 42 of
                                                              Page
                                                                 95 PageID
                                                                    41 of 94#:1403
                                                                            #:2275




 1 face geometry scans and voiceprints from TikTok users’ mobile devices. Nonetheless, the
 2 age, race/ethnicity and emotion recognition code within the TikTok app is consistent with
 3 Faddoul’s research (above) and also directly correlates to Defendants’ China-based work
 4 on TikTok user videos and patent applications (below).
 5                2.     Defendants’ BIPA And Other Biometrics-Related Violations Are
 6                       Further Evidenced By Defendants’ China-Based Operations.
 7         107.   Defendants’ BIPA violations are further established by their ongoing work in
 8 China, which includes: (a) the application of facial recognition technology to TikTok
 9 users’ videos by highly-trained engineers skilled in computer vision, convolutional neural
10 network and machine learning; (b) patent applications for face, voice, age, race/ethnicity
11 and emotion recognition technologies; and (c) the Douyin app’s functionality that allows
12 its users to perform facial recognition on faces selected by such users from other users’
13 videos. These factors also evidence violations of the other statutory, constitutional and
14 common law claims set forth herein.
15                       a.     Defendants’ China-Based Team Of Highly-Skilled
16                              Computer Vision, Convolutional Neural Network, And
17                              Machine Learning Engineers.
18         108.   Defendants’ artificial intelligence work within China, which is closely tied to
19 its United States operations, is among the most sophisticated in the world. “ByteDance has
20 received accolades for being a top AI innovator from CBInsight who recognized the
21 company on its 2018 AI 100 List as well as from Fast Company, who placed it on its most
22 innovative companies list. In 2016, it founded its AI Lab, a research division led by Wei-
23 Ying Ma, formerly of Microsoft Research Asia. The Lab’s primary focus has been on
24 developing innovative technologies to enhance ByteDance’s content platforms.”85
25         109.   Defendants have a team of engineers in cutting-edge fields such as computer
26
27   85
     https://www.forbes.com/sites/bernardmarr/2018/12/05/ai-in-china-how-buzzfeed-rival-
28 bytedance-uses-machine-learning-to-revolutionize-the-news/#6579bada40db.

                                     37
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 43 of
                                                              Page
                                                                 95 PageID
                                                                    42 of 94#:1404
                                                                            #:2276




 1 vision,86 convolutional neural network (“CNN”),87 and machine learning,88 all of which are
 2 foundational to the face geometry scans and voiceprints that Defendants conduct on and/or
 3 derive from the Private Videos and the posted videos of TikTok users.
 4          110.    Defendants’ China-based engineering team includes, among others: (i) a
 5 research scientist focused on facial recognition, object detection, computer vision and
 6 machine learning who has worked for Defendants since 2018; (ii) a computer vision and
 7 image processing algorithm engineer who has worked for Defendants since 2017; (iii) a
 8 computer vision algorithm engineer who has worked for Defendants since 2019; (iv) a
 9 machine learning and neural network engineer who has worked for Defendants since 2017;
10 (v) an algorithm engineer who focuses on video retrieval and who has worked for
11 Defendants since 2018; and (vi) an algorithm engineer who has worked for Defendants
12   86
        Computer vision “is an interdisciplinary scientific field that deals with how computers can gain
13   high-level understanding from digital images or videos. … Computer vision tasks include methods
     for acquiring, processing, analyzing and understanding digital images …. The classical problem in
14   computer vision, image processing, and machine vision is that of determining whether or not the
     image data contains some specific object, feature, or activity. … • Object recognition (also called
15
     object classification) – one or several pre-specified or learned objects or object classes can be
16   recognized, usually together with their 2D positions in the image or 3D poses in the scene. … •
     Identification – an individual instance of an object is recognized. Examples include identification
17   of a specific person’s face or fingerprint …. • Detection – the image data are scanned for a specific
     condition. … Currently, the best algorithms for such tasks are based on convolutional neural
18   networks. … Several specialized tasks based on recognition exist, such as: • Content-based image
     retrieval – finding all images in a larger set of images which have a specific content. … • Facial
19
     recognition.” See https://en.wikipedia.org/wiki/Computer_vision#Recognition.
20   87
      CNN “is a class of deep neural networks, most commonly applied to analyzing visual imagery.
   … They have applications in image and video recognition, recommender systems, [and] image
21
   classification …. CNNs use relatively little pre-processing compared to other image classification
22 algorithms. This means that the network learns the filters that in traditional algorithms were hand-
   engineered. This independence from prior knowledge and human effort in feature design is a
23 major advantage.” See
   https://en.wikipedia.org/wiki/Convolutional_neural_network#Image_recognition.
24   88
        Machine learning “is the study of computer algorithms that improve automatically through
25   experience. It is seen as a subset of artificial intelligence. Machine learning algorithms build a
     mathematical model based on sample data, known as “training data”, in order to make predictions
26   or decisions without being explicitly programmed to do so. Machine learning algorithms are used
     in a wide variety of applications, such as … computer vision, where it is difficult or infeasible to
27
     develop      conventional      algorithms     to      perform    the     needed     tasks.”     See
28   https://en.wikipedia.org/wiki/Machine_learning.

                                     38
     FIRST AMENDED CLASS ACTION COMPLAINT                                CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 44 of
                                                              Page
                                                                 95 PageID
                                                                    43 of 94#:1405
                                                                            #:2277




 1 since 2017.
 2                       b.     Facial Recognition Technology Applied To TikTok Videos.
 3         111.   Wei-Ying Ma is a ByteDance Vice President in Beijing and has led the AI
 4 Lab since 2017. He is known for having developed a highly respected image retrieval
 5 system called NeTra, which is a tool for navigating very large image databases. Ma
 6 recently delivered a keynote speech at a Taipei Web Conference in which he
 7 acknowledged that Defendants use facial recognition technology and face geometry scans
 8 on their enormous and ever-growing database of face images from user videos. During his
 9 speech, Ma used visual representations that show facial recognition and face geometry
10 scans being performed on specific regions of face images. Chinese language text
11 accompanying the face images indicate the type of facial expression and the age of the
12 individuals represented by the face images. English language notes to the side of the face
13 images refer to “emotion analysis,” “object detection and tracking,” and “content-based
14 recommendation.” Ma made the following representations during his speech while these
15 face images, accompanied by the aforementioned Chinese language and English language
16 statements, were visually presented on the screen:
17         We are actually receiving a huge number of video created by users every
18         day, so it’s at the hundreds of millions of video per day. Imagine the amount
19         of computation and also video understanding we need to do here. And here
20         just to give you a glimpse of all kinds of video understanding tasks we need
21         to run, and let me show you for example, you just saw that video, and for
22         video like that we actually do all kind of analysis. We need to automatically
23         classify and also do a lot tagging and understand the structure inside the
24         video and also run copyright infringement detecting and duplicate detection
25         and also object detection and tracking. So based on this video, we convert
26         this video into a structural representation, and here just to give you one of the
27
28

                                     39
     FIRST AMENDED CLASS ACTION COMPLAINT                           CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 45 of
                                                              Page
                                                                 95 PageID
                                                                    44 of 94#:1406
                                                                            #:2278




 1             examples.89
 2             112.   Defendants’ team of engineers in China also includes a computer vision and
 3 machine learning engineer who has worked for Defendants since 2018. His job
 4 responsibilities have included face/body detection and face attribute recognition, including
 5 specifically on TikTok users’ videos.
 6             113.   Within China, Defendant Beijing ByteDance makes no secret of its
 7 processing and analysis of users’ videos from around the world. TechNode reported that
 8 one of its vice presidents publicly told a gathering that “ByteDance” required more chips
 9 to continue uploading, processing and analyzing its vast database of videos accumulated
10 from around the world. This vice president stated that “‘Bytedance has the largest number
11 of users in the world whose videos need to be analyzed and processed and uploaded, and
12 we are purchasing a large number of chips.’”90
13             114.   Defendants’ wealth of video recordings from TikTok users is critical to
14 Defendants’ success in making the TikTok app one of the most popular in the world: “The
15 [TikTok] app heavily utilizes AI that is trained on the vast quantity of video footage to
16 understand the preferences of users, while also using machine learning to make creating,
17 editing, and promoting the videos as easy as possible.”91
18             115.   Indeed, “all of ByteDance’s products use artificial intelligence and machine
19 learning to deliver content that users want. The company’s intelligent machines use
20 computer vision and natural language processing technology to understand and analyze
21 written content, images and videos. Then, based upon what the machines know about each
22 user, they deliver the content it believes each user would want. As a user interacts with the
23 content by taps, swipes, time spent with each article, comments and more, large-scale
24 machine learning and deep learning algorithms continue to learn about a user’s preferences
25
26   89
          https://www.youtube.com/watch?v=2D29f4-J2mw (at 18:18 – 19:17).
27   90
          https://technode.com/2018/04/24/bytedance-jinri-toutiao-ai-chips/ (emphasis added).
     91
28        https://dzone.com/articles/the-data-thats-driving-chinas-hidden-champions (emphasis added).

                                     40
     FIRST AMENDED CLASS ACTION COMPLAINT                                CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 46 of
                                                              Page
                                                                 95 PageID
                                                                    45 of 94#:1407
                                                                            #:2279




 1 to refine its content delivery for the future. The end result is a high-quality content feed
 2 based upon each user’s preferences and interests. As more content is accumulated by the
 3 system, the better the algorithms get to enhance the content experience.”92
 4                         c.     Face, Age, Race/Ethnicity And Emotion Recognition Patent
 5                                Applications.
 6            116.   One of Defendants’ engineers in China stands out for his inventions that
 7 form the basis of numerous patent applications filed by Defendants’ sister company
 8 Beijing ByteDance Network Technology Co., Ltd. The underlying technology in these
 9 patent applications involves age, race and emotion detection through face images,
10 including those derived from videos. The specific patent applications include, among
11 others, the following:
12                   a.    Facial image identifying method.93
13                   b.    Use of face images and a facial recognition model to determine ethnic
14 information, to then determine race, to ultimately determine age.94
15                   c.    Use of face and body images, and a facial recognition model, to
16 determine age.95
17                   d.    Use of image data sets and audio data sets to determine age.96
18                   e.    Use of face images extracted from videos to determine age.97
19                   f.    Use of face images extracted from videos to determine age.98
20                   g.    Human facial expression recognition method.99
21
22   92
      https://www.forbes.com/sites/bernardmarr/2018/12/05/ai-in-china-how-buzzfeed-rival-
23 bytedance-uses-machine-learning-to-revolutionize-the-news/#6579bada40db (emphasis added).
   93
      Publication No. WO2020037963A1.
24
     94
          Publication No. CN110046571A.
25   95
          Publication No. CN109993150A.
26   96
          Publication No. CN110321863A.
27   97
          Publication No. CN110163170A.
     98
28        Publication No. CN110188660A.

                                     41
     FIRST AMENDED CLASS ACTION COMPLAINT                           CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 47 of
                                                              Page
                                                                 95 PageID
                                                                    46 of 94#:1408
                                                                            #:2280




 1                    h.     Use of face images extracted from videos to determine emotions
 2 based on expression recognition.100
 3                    i.     Use of face images extracted from video segments to identify a face
 4 characteristic by parsing the face image.101
 5             117.   This same engineer was one of the inventors involved in two earlier patent
 6 applications filed by a Chinese university that concern face attribute recognition102 and a
 7 face verification method that determines whether faces in two images are the same or
 8 distinct.103
 9             118.   “TikTok’s owner, Beijing-based ByteDance, is a hit app factory that has
10 spent the last decade learning how to use artificial intelligence, machine learning, and
11 facial recognition to figure out what people like and serve them endless streams of
12 entertainment tailored to their interests and emotions. Its apps are used by billions of
13 people, including 1.45 billion global downloads for TikTok alone. The company has years
14 of data informing it on how people think, feel and act, making it an expert on what makes
15 people tick and how to persuade them to watch, share or like certain content.”104
16                           d.     Voiceprint Patent Applications.
17             119.   Beijing ByteDance Network Technology Co., Ltd. filed additional patent
18 applications for a method for voice extraction involving voiceprints,105 a voice recognition
19 method,106 and an age recognition method based on audio.107 This is consistent with
20
21
     99
          Publication No. CN110097004A.
22   100
           Publication No. CN110175565A.
23   101
           Publication No. CN110163171A.
     102
24         Publication No. CN106203395B.
     103
25         Publication No. CN106203533B.
     104
           https://www.bloomberg.com/news/newsletters/2019-10-29/worries-that-tiktok-is-a-threat-to-
26 national-security-have-merit (emphasis added).
27 105 Publication No. CN110503961A.
     106
28         Publication No. WO2019214628A1.

                                     42
     FIRST AMENDED CLASS ACTION COMPLAINT                               CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 48 of
                                                              Page
                                                                 95 PageID
                                                                    47 of 94#:1409
                                                                            #:2281




 1 reporting that Defendant Beijing ByteDance “uses various AI technologies in its services
 2 [including] voice recognition ….”108 In fact, during Wei-Ying Ma’s recent keynote speech
 3 at a Taipei Web Conference (above), he discussed the use of audio to identify speakers and
 4 he published a slide during his speech entitled “Speaker Identification” that stated: “Detect
 5 identity, age, gender of speakers.”109
 6                            e.      The Douyin App’s Facial Recognition Function.
 7             120.   The Douyin app provides its users with an “in-video” search tool that uses
 8 facial recognition technology. Users of Douyin can press the “Search” button while a video
 9 is playing, drag a rectangle around the target face in the video, and cause the Douyin app
10 to perform a search (based on the face in question) for other videos in which the targeted
11 person appears.110 This subjects anyone using the Douyin app to “behind-the-scenes facial
12 recognition analysis.”111 While U.S. TikTok users cannot access this feature, there is
13 evidence that they are subject to the same behind-the-scenes facial recognition analysis, as
14 discussed herein.
15                    3.      Defendants’ BIPA And Other Biometrics-Related Violations Are
16                            Also Evidenced By Their Obligation To Accumulate And Share
17                            Data, Including Biometrics, With The Chinese Government.
18             121.   Defendants’ BIPA violations are further established by Defendants’ legal
19 and political obligations to accumulate and share data, including biometrics, in order to
20 assist the Chinese government in meeting two crucial and intertwined state objectives: (a)
21 world dominance in artificial intelligence; and (b) population surveillance and control.112
22
23   107
           Publication No. CN110335626A.
     108
24      https://medium.com/syncedreview/intel-and-bytedance-partner-on-ai-lab-b678036cbda4
     (emphasis added).
25   109
           https://www.youtube.com/watch?v=2D29f4-J2mw (at 30:04).
26   110
           https://radiichina.com/tiktok-new-video-search-function-is-from-the-future/.
27   111
           https://futurism.com/the-byte/tiktok-facial-recognition (emphasis added).
     112
28         This evidence also constitutes a basis for the other statutory, constitutional and common law

                                     43
     FIRST AMENDED CLASS ACTION COMPLAINT                                  CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 49 of
                                                              Page
                                                                 95 PageID
                                                                    48 of 94#:1410
                                                                            #:2282




 1                            a.      The Chinese Government’s Plan To Become The World
 2                                    Leader In Artificial Intelligence.
 3             122.   In 2017, the Chinese government released its Next Generation Artificial
 4 Intelligence Development Plan, in which it set 2030 as the temporal goal for becoming the
 5 world leader in artificial intelligence. To ensure achievement of its artificial intelligence
 6 goal, the Chinese government selected the five leading technology companies as “national
 7 champions” and assigned them particular areas of research and development within the
 8 artificial intelligence field. In exchange, these companies receive government support,
 9 including access to finance, preferential contract bidding and sometimes market share
10 protection. The list of “national champions” has grown to at least 15 in recent years.113
11             123.   The United States government has taken notice. Last November, Congress’s
12 National Security Commission on Artificial Intelligence, chaired by former Google CEO
13 Eric Schmidt, published an interim report warning that China was outpacing the United
14 States in artificial intelligence spending.114
15                            b.      The Chinese Government’s Program Of Population
16                                    Surveillance And Control.
17             124.   The Chinese government’s monitoring of and control over its own
18 population are well known. Most notable is its pervasive use of artificial intelligence-
19 enabled cameras to conduct video surveillance of its population.115 As the South China
20 Morning Post reported: “China’s goal of becoming a global leader in artificial intelligence
21 (AI) is nowhere more manifested than in how facial recognition technology has become a
22 part of daily life in the world’s second-largest economy. Facial recognition systems, which
23 are biometric computer applications that automatically identify an individual from a
24 database of digital images, are now being used extensively in areas such as public security,
25
     causes of action herein.
26   113
           https://fortune.com/longform/tiktok-app-artificial-intelligence-addictive-bytedance-china/.
27   114
           https://fortune.com/longform/tiktok-app-artificial-intelligence-addictive-bytedance-china/.
     115
28         https://fortune.com/longform/tiktok-app-artificial-intelligence-addictive-bytedance-china/.

                                     44
     FIRST AMENDED CLASS ACTION COMPLAINT                                  CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 50 of
                                                              Page
                                                                 95 PageID
                                                                    49 of 94#:1411
                                                                            #:2283




 1 financial services, transport and retail across the country.”116 In fact, the Chinese
 2 government employs a variety of biometrics for population surveillance and control: “In
 3 addition to voice recognition, there are facial and pupil recognition, gathering of DNA
 4 samples—building the world’s largest DNA database—and fingerprint scans.”117
 5                            c.      Data Accumulation, Including Biometrics, Through China-
 6                                    Based Technology Companies Is A Critical Part Of
 7                                    Achieving The Chinese Government’s Twin Goals.
 8             125.   Artificial intelligence algorithms feed on data to learn and improve – thus,
 9 the more data the better the development of the algorithms driving the advance of the
10 artificial intelligence.118 With better artificial intelligence comes more effective population
11 surveillance and control.
12             126.   To advance these interrelated goals, the Chinese government has worked
13 hand in glove with China-based technology companies to accumulate and share data. For
14 example, the China-based company Megvii, a leader in computer vision, has the world’s
15 largest open source database (Face++) for training other facial recognition algorithms. It
16 has reportedly used government data banks to help compile this training program.119 As
17 another example, the Chinese government partnered with the China-based technology firm
18 d-Ear Technologies to build a database of voiceprints for voice recognition purposes.120
19             127.   “Private [China-based] corporations and the [Chinese] Communist Party’s
20 security apparatus have grown together, discovering how the same data sets can both cater
21 to consumers and help commissars calibrate repression. … Many [China-based] tech firms
22
     116
23      https://www.scmp.com/tech/start-ups/article/2133234/meet-five-chinese-start-ups-pushing-
     facial-recognition-technology.
24   117
       https://vlifestyle.org/codec-news/?l=business/content-2254742-china-gathers-people-s-voices-
25 new-identification-technology-drawing-concerns.
   118
       https://fortune.com/longform/tiktok-app-artificial-intelligence-addictive-bytedance-china/.
26   119
           https://fortune.com/longform/tiktok-app-artificial-intelligence-addictive-bytedance-china/.
27   120
     https://vlifestyle.org/codec-news/?l=business/content-2254742-china-gathers-people-s-voices-
28 new-identification-technology-drawing-concerns.

                                     45
     FIRST AMENDED CLASS ACTION COMPLAINT                                  CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 51 of
                                                              Page
                                                                 95 PageID
                                                                    50 of 94#:1412
                                                                            #:2284




 1 make a point of hiring the relatives of high party officials, and a vast state database of
 2 headshots might be shared with a private firm to train new facial recognition software,
 3 while the firm’s trove of real-time user data might be offered to police, for a panoramic
 4 view of potential ‘troublemakers.’”121
 5             128.   Such data accumulation is not confined to China’s borders. For example, the
 6 Chinese government is compiling a tremendous storehouse of private and personally-
 7 identifiable data on ordinary Americans. Recently, Chinese government-sponsored hackers
 8 stole data belonging to approximately 500 million Marriott International guests.
 9 “[M]achine learning is yielding uses for large data sets that humans alone could not
10 imagine – or even understand – given that machine learning can generate correlations
11 among data that the machine itself can’t explain. … Beijing’s plan may be simply to
12 vacuum up as much data like this as possible and then see what today’s machine
13 learning—or, better yet, tomorrow’s machine learning—can do with it.”122
14             129.   The lengths to which the Chinese government will go to obtain such data
15 about ordinary Americans is further evidenced by other large-scale hacking schemes,
16 including one involving 145 million Americans whose data was held by Equifax,123 and
17 another involving 78 million Americans whose data was held by Anthem.124 “The United
18 States assessed that China was building a vast database of who worked with whom in
19 national security jobs, where they traveled and what their health histories were, according
20 to American officials. Over time, China can use the data sets to improve its artificial
21 intelligence capabilities to the point where it can predict which Americans will be primed
22 for future grooming and recruitment ….”125 “The hacks, security researchers said, were an
23
     121
24      https://www.nytimes.com/interactive/2019/05/02/opinion/will-china-export-its-illiberal-
     innovation.html.
25   122
           https://www.justsecurity.org/62187/weapons-mass-consumerism-china-personal-information/.
26   123
           https://www.nytimes.com/2020/02/10/us/politics/equifax-hack-china.html.
27   124
           https://www.nytimes.com/2019/05/09/technology/anthem-hack-indicted-breach.html.
     125
28         https://www.nytimes.com/2020/02/10/us/politics/equifax-hack-china.html.

                                     46
     FIRST AMENDED CLASS ACTION COMPLAINT                               CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 52 of
                                                              Page
                                                                 95 PageID
                                                                    51 of 94#:1413
                                                                            #:2285




 1 extension of China’s evolving algorithmic surveillance system, which has greatly
 2 expanded over the past few years.”126
 3             130.   The Chinese government’s goal of obtaining private and personally-
 4 identifiable data (including biometrics) of ordinary citizens throughout the world is also
 5 evidenced by the deal struck by China-based CloudWalk Technology in Africa.
 6 CloudWalk, with the Chinese government’s blessing, entered into a strategic partnership
 7 agreement with Zimbabwe to begin a large-scale facial recognition program. With access
 8 to a database containing millions of Zimbabwean faces, CloudWalk and the Chinese
 9 government intend to train their algorithms in order to further improve their facial
10 recognition capabilities. “With the largest surveillance system already in place, China is
11 also building one of the world’s most comprehensive facial recognition databases.
12 Rolling out the technology in a majority black population will allow CloudWalk to more
13 clearly identify other ethnicities, getting ahead of US and European developers.”127
14                          d.     Defendants Are Obligated By Chinese Law And Politics To
15                                 Accumulate And Secretly Share Their Data, Including
16                                 Biometrics, With The Chinese Government.
17             131.   Given the Chinese government’s illegal extraction of massive quantities of
18 private and personally-identifiable data (including biometrics) from hundreds of millions
19 of ordinary Americans and others, there is no reason to believe that the Chinese
20 government has refrained from extracting the same type of U.S. TikTok user data from
21 Defendants. In fact, to access that data, there is no need to hack major U.S. corporations or
22 the China-based technology companies, like Defendants, that have surreptitiously amassed
23 such information on their own. That is because such China-based companies are required
24 by law to secretly provide that data to the government upon demand:
25             The message contained in each of China’s state security laws passed since
26   126
           https://www.nytimes.com/2019/05/09/technology/anthem-hack-indicted-breach.html.
27   127
     https://qz.com/africa/1287675/china-is-exporting-facial-recognition-to-africa-ensuring-ai-
28 dominance-through-diversity/ (emphasis added).

                                     47
     FIRST AMENDED CLASS ACTION COMPLAINT                             CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 53 of
                                                              Page
                                                                 95 PageID
                                                                    52 of 94#:1414
                                                                            #:2286




 1          the beginning of 2014 is clear: everyone is responsible for the party-state’s
 2          security. According to the CCP’s definition of state security, the Party’s
 3          political leadership is central. … And the party expects Chinese people and
 4          citizens to assist in collecting intelligence. The Intelligence Law states ‘any
 5          organization and citizen shall, in accordance with the law, support, provide
 6          assistance, and cooperate in national intelligence work, and guard the secrecy
 7          of any national intelligence work that they are aware of…’ Not only is
 8          everyone required to participate in intelligence work when asked, but that
 9          participation must be kept secret.128
10          132.   Consequently, Defendants must “support, provide assistance and cooperate”
11 by accumulating TikTok user data, including biometrics such as face geometry scans,
12 voiceprints and information derived therefrom, and then share such data with the Chinese
13 government. In an article entitled “Take China’s TikTok App Security Threat Seriously,”
14 Bloomberg reported that many “Hong Kong protesters say that regardless of whether
15 TikTok is censoring content or not, they fear posting on a social media site owned by
16 ByteDance, a Beijing company that must hand over user information to Chinese authorities
17 if asked, just like all its compatriots.”129
18          133.   In fact, Defendants in this action – including even the two based in the
19 United States (Defendants TikTok, Inc. and ByteDance, Inc.) – have objected to Plaintiff
20 Misty Hong’s requests for the production of relevant documents in this lawsuit “to the
21 extent they seek state secrets or any other information that cannot be disclosed without
22 violating Chinese law, including the People’s Republic of China on Guarding State Secrets
23 and/or Civil Procedure Law of the People’s Republic of China (“State Secrets”).”
24 Defendants apparently interposed this “State Secrets” objection in order to comply with
25
     128
26      https://capx.co/britain-must-avoid-being-sucked-into-huaweis-moral-vacuum/. See also
     https://www.lawfareblog.com/beijings-new-national-intelligence-law-defense-offense.
27   129
      https://www.bloomberg.com/news/newsletters/2019-10-29/worries-that-tiktok-is-a-threat-to-
28 national-security-have-merit.

                                     48
     FIRST AMENDED CLASS ACTION COMPLAINT                            CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 54 of
                                                              Page
                                                                 95 PageID
                                                                    53 of 94#:1415
                                                                            #:2287




 1 China’s Intelligence Law requirement that “[n]ot only is everyone required to participate in
 2 intelligence work when asked, but that participation must be kept secret.”130 This “State
 3 Secrets” objection flatly contradicts Defendant TikTok, Inc.’s misleading public statement
 4 that “none of our data is subject to Chinese law.”131
 5             134.   Defendant Beijing ByteDance has a particularly strong incentive to
 6 cooperate with the Chinese government. In 2018, China’s State Administration of Radio
 7 and Television, an arm of the Chinese Communist Party, ordered Defendant Beijing
 8 ByteDance to shut down one of its apps due to “vulgar” content. That prompted the CEO
 9 of Defendant Beijing ByteDance to publicly apologize. His re-dedication to the Chinese
10 Communist Party resulted in his being named one of the “100 outstanding private
11 entrepreneurs” who were “chosen for being ‘emblematic of the country’s private economic
12 development’, while also being people who ‘resolutely uphold the Party’s leadership
13 ....’”132
14             135.   In a further show of allegiance to the Chinese government, Defendant
15 Beijing ByteDance actively supports and participates in the spreading of Communist Party
16 propaganda. It signed a strategic cooperation agreement with the Ministry of Public
17 Security’s Press and Publicity Bureau to promote the credibility of the police department,
18 including within an area of China known for severe repression, demolition of mosques,
19 and wide-spread detention centers for ethnic minorities. Under that agreement, “all levels
20 and divisions of police units from the Ministry of Public Security to county-level traffic
21 police would have their own Douyin account to disseminate propaganda. The agreement
22 also reportedly says ByteDance would increase its offline cooperation with the police
23 department ….”133
24
     130
25         https://capx.co/britain-must-avoid-being-sucked-into-huaweis-moral-vacuum/.
     131
           https://newsroom.tiktok.com/en-us/statement-on-tiktoks-content-moderation-and-data-security-
26 practices.
27 132 https://chinatechmap.aspi.org.au/#/company/bytedance.
     133
28         https://chinatechmap.aspi.org.au/#/company/bytedance. See also

                                     49
     FIRST AMENDED CLASS ACTION COMPLAINT                               CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 55 of
                                                              Page
                                                                 95 PageID
                                                                    54 of 94#:1416
                                                                            #:2288




 1         136.   Combined with evidence of the TikTok’s app’s functionality and code, the
 2 application of facial recognition technology to TikTok user videos, the patent applications
 3 for facial, voice, age, race/ethnicity and emotion recognition technologies, and the Douyin
 4 app’s facial recognition feature, Defendants’ legal obligations and political ties to the
 5 Chinese government make clear their large-scale BIPA and other biometrics violations.
 6 VII.    DEFENDANTS UNJUSTLY PROFIT WHILE PLAINTIFFS, THE CLASS
 7         AND THE TWO SUBCLASSES SUFFER HARM.
 8         137.   Defendants use the User/Device Identifiers, the biometric identifiers and
 9 information, and the Private Videos and Private Video Images to create a dossier of private
10 and personally-identifiable data and content for each TikTok user. These are living files
11 that are supplemented over time with additional private and personally-identifiable user
12 data and content, and utilized in the past, the present and the future for economic and
13 financial gain.
14         138.   Defendants’ unlawful possession and control over these ever-expanding
15 dossiers make tracking and profiling TikTok users, and targeting them with advertising,
16 much more efficient, effective and lucrative. These living dossiers of private and
17 personally-identifiable data and content are used to analyze TikTok users’ income,
18 consumption habits, and preferences. Such information provides guidance as to what
19 methods of advertising will be most effective on particular TikTok users, what products –
20 including Defendants’ own products – will be most attractive to particular TikTok users,
21 and how much to spend on particular ads. Defendants unjustly have earned and continue to
22 earn substantial profits and revenues from such targeted advertising and from generating
23 increased demand for and use of Defendants’ other products.
24         139.   Defendants also unlawfully leverage these living dossiers of private and
25 personally-identifiable TikTok user data and content to improve their artificial intelligence
26 technologies and file patent applications, thereby unjustly increasing their past, present and
27
   https://www.washingtonpost.com/world/tiktoks-owner-is-helping-chinas-campaign-of-repression-
28 in-xinjiang-report-finds/2019/11/28/98e8d9e4-119f-11ea-bf62-eadd5d11f559_story.html.

                                     50
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 56 of
                                                              Page
                                                                 95 PageID
                                                                    55 of 94#:1417
                                                                            #:2289




 1 future profits and revenues – and their market value.
 2         140.    Meanwhile, Plaintiffs, the Class and the Subclasses have incurred, and
 3 continue to incur, harm as a result of the invasion of privacy stemming from Defendants’
 4 covert theft of their private and personally-identifiable data and content – including their
 5 User/Device Identifiers, biometric identifiers and information, and Private Videos and
 6 Private Video Images. Plaintiffs, the Class and the Subclasses also have suffered and
 7 continue to suffer harm in the form of diminution of the value of their private and
 8 personally-identifiable data and content as a result of Defendants’ surreptitious and
 9 unlawful activities. Moreover, Plaintiffs, the Class and the Subclasses have suffered and
10 continue to suffer injuries to their mobile devices. The battery, memory, CPU and
11 bandwidth of such devices have been compromised, and as a result the functioning of such
12 devices has been impaired and slowed, due to Defendants’ clandestine and unlawful
13 activities. Finally, Plaintiffs, the Class and the two Subclasses have incurred additional
14 data usage and electricity costs that they would not have incurred but for Defendants’
15 covert and unlawful actions.
16 VIII. FRAUDULENT CONCEALMENT AND TOLLING.
17         141.    The applicable statutes of limitations are tolled as a result of Defendants’
18 knowing and active concealment of their unlawful conduct alleged above – through,
19 among other things, their obfuscation of the source code, misleading public statements,
20 and hidden and ambiguous privacy policies and terms of use. Plaintiffs, the Class and the
21 two Subclasses were ignorant of the information essential to pursue their claims, without
22 any fault or lack of diligence on their own part.
23         142.    Also, at the time the action was filed, Defendants were under a duty to
24 disclose the true character, quality, and nature of their activities to Plaintiffs, the Class and
25 the two Subclasses. Defendants are therefore estopped from relying on any statute of
26 limitations.
27         143.    Defendants’ fraudulent concealment is common to the Class and the two
28 Subclasses.

                                     51
     FIRST AMENDED CLASS ACTION COMPLAINT                            CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 57 of
                                                              Page
                                                                 95 PageID
                                                                    56 of 94#:1418
                                                                            #:2290




 1 IX.     NAMED PLAINTIFF ALLEGATIONS.
 2         A.     The California Plaintiffs.
 3                1.    Plaintiff Misty Hong.
 4         144.   Plaintiff Misty Hong is currently a full-time college student. In or about
 5 March or April 2019, Ms. Hong downloaded the TikTok app onto her mobile device. At
 6 the time Ms. Hong downloaded the TikTok app, she did not read any privacy policy or
 7 terms of use, nor did she see discernible hyperlinks to or warnings about these items. In
 8 fact, she never clicked the sign-up button and never knowingly created an account with
 9 Defendants. However, months later, she discovered for the first time that Defendant
10 TikTok, Inc. had created an account for her, without her knowledge or consent, and
11 provided her with a user name (the word “user” followed by a combination of numbers
12 followed by “@” followed by the word “user” followed by a combination of letters and
13 numbers) and assigned her phone number as the account password.
14         145.   Shortly after completing the download of the TikTok app onto her mobile
15 device, Ms. Hong made approximately five or six videos using the TikTok app on her
16 mobile device. Images of her face were captured in some or all of these videos. Ms. Hong
17 experienced difficulty in timing the background music to lip-syncing and dancing.
18 Consequently, after shooting each video, Ms. Hong (i) sometimes pressed the “next”
19 button and (ii) sometimes pressed the “x” button and then the “reshoot” button. Ms. Hong
20 neither saved nor posted any of these videos. But, as a result of sometimes pressing the
21 “next” button, Defendants took some of these Private Videos without Ms. Hong’s
22 knowledge or consent. Images of Ms. Hong’s face also have been captured in Musical.ly
23 and/or TikTok videos recorded and posted by others.
24         146.   During the time that the TikTok app was installed on Ms. Hong’s mobile
25 device, Defendants surreptitiously performed the following actions without notice to or the
26 knowledge and consent of Ms. Hong: (i) Defendants took her User/Device Identifiers and
27 Private Videos from her mobile device; (ii) Defendants took her biometric identifiers and
28 information (including face geometry scans and voiceprints) from her and her friends’

                                     52
     FIRST AMENDED CLASS ACTION COMPLAINT                        CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 58 of
                                                              Page
                                                                 95 PageID
                                                                    57 of 94#:1419
                                                                            #:2291




 1 mobile device and/or videos; (iii) Defendants took her private and personally-identifiable
 2 data and content from her mobile device before she had the opportunity to sign up and
 3 create an account; (iv) Defendants took her private and personally-identifiable data and
 4 content from her mobile device after she closed the TikTok app; and (v) Defendants
 5 transferred some or all such stolen data and content to servers located in China – including
 6 to servers under the control of third-parties who cooperate with the Chinese government.
 7         147.   Defendants performed these acts for the purpose of secretly collecting Ms.
 8 Hong’s private and personally-identifiable data and content – including her User/Device
 9 Identifiers, biometric identifiers and information, and Private Videos – and using such data
10 and content to track, profile and target Ms. Hong with advertisements. Further, Defendants
11 have used Ms. Hong’s private and personally-identifiable data and content for the purpose
12 of developing their artificial intelligence capabilities and patenting commercially-valuable
13 technologies. Defendants and others now have access to a living and information-laden
14 dossier on Ms. Hong that can be used for further commercial advantage and other harmful
15 purposes. Defendants have profited, and will continue to profit, from these activities.
16         148.   Meanwhile, Ms. Hong has incurred harm as a result of Defendants’ invasion
17 of her privacy rights through their covert taking of her private and personally-identifiable
18 data and content – including her User/Device Identifiers, biometric identifiers and
19 information, and Private Videos. Ms. Hong also has suffered harm because Defendant’s
20 actions have diminished the value of her private and personally-identifiable data and
21 content. Moreover, Ms. Hong has suffered injury to her mobile device. The battery,
22 memory, CPU and bandwidth of her device has been compromised, and as a result the
23 functioning of that device has been impaired and slowed, due to Defendants’ clandestine
24 and unlawful activities. Finally, Ms. Hong has incurred additional data usage and
25 electricity costs that she would not have incurred but for Defendants’ covert and unlawful
26 actions.
27                2.     Plaintiff A.S.
28         149.   Plaintiff A.S., a minor who is currently 15 years old, first downloaded the

                                     53
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 59 of
                                                              Page
                                                                 95 PageID
                                                                    58 of 94#:1420
                                                                            #:2292




 1 Musical.ly app to her mobile device and created a user account in 2016 when she was
 2 under age 13. She subsequently downloaded the Musical.ly app in 2017 to a new mobile
 3 device that was hers. In 2019, A.S. downloaded the TikTok app to another new mobile
 4 device that was hers. A.S. and her legal guardian have never seen or read any of
 5 Defendants’ privacy policies or terms of use.
 6         150.   Beginning in 2016, A.S. created numerous videos using the Musical.ly app
 7 and the TikTok app. Many are Private Videos containing images of her face, while many
 8 others are videos containing her voice and images of her face that she intentionally
 9 uploaded and posted. A.S. used the augmented reality features and facial filters on her face
10 in both Private Videos and in videos that she intentionally uploaded and posted.
11         151.   During the time that the TikTok app was installed on A.S.’s mobile devices,
12 Defendants surreptitiously performed the following actions without notice to or the
13 knowledge and consent of A.S. or her legal guardian: (i) Defendants took her User/Device
14 Identifiers, Private Videos and Private Video Images from her mobile devices; (ii)
15 Defendants took her biometric identifiers and information (including face geometry scans
16 and voiceprints) from her mobile devices and/or videos; (iii) Defendants took her private
17 and personally-identifiable data and content from her other social media accounts; (iv)
18 Defendants took her private and personally-identifiable data and content from her mobile
19 devices before she had the opportunity to sign up and create an account; (v) Defendants
20 took her private and personally-identifiable data and content from her mobile devices after
21 she closed the TikTok app; and (vi) Defendants transferred some or all such stolen data
22 and content to servers located in China – including to servers under the control of third-
23 parties who cooperate with the Chinese government.
24         152.   Defendants performed these acts for the purpose of secretly collecting A.S.’s
25 private and personally-identifiable data and content – including her User/Device
26 Identifiers, biometric identifiers and information, Private Videos and Private Video Images
27 – and using such data and content to track, profile and target A.S. with advertisements.
28 Further, Defendants have used A.S.’s private and personally-identifiable data and content

                                     54
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 60 of
                                                              Page
                                                                 95 PageID
                                                                    59 of 94#:1421
                                                                            #:2293




 1 for the purpose of developing their artificial intelligence capabilities and patenting
 2 commercially-valuable technologies. Defendants and others now have access to a living
 3 and information-laden dossier on A.S. that can be used for further commercial advantage
 4 and other harmful purposes. Defendants have profited, and will continue to profit, from
 5 these activities.
 6         153.   Meanwhile, A.S. has incurred harm as a result of Defendants’ invasion of her
 7 privacy rights through their covert taking of her private and personally-identifiable data
 8 and content – including her User/Device Identifiers, biometric identifiers and information,
 9 Private Videos and Private Video Images. A.S. also has suffered harm because
10 Defendant’s actions have diminished the value of her private and personally-identifiable
11 data and content. Moreover, A.S. has suffered injury to her mobile devices. The battery,
12 memory, CPU and bandwidth of such devices have been compromised, and as a result the
13 functioning of those devices has been impaired and slowed, due to Defendants’ clandestine
14 and unlawful activities. Finally, A.S. has incurred additional data usage and electricity
15 costs that she would not have incurred but for Defendants’ covert and unlawful actions.
16                3.     Plaintiff A.R.
17         154.   A.R. downloaded the Musical.ly app to her mobile device and created a user
18 account in or about 2017 when she was approximately 12 years old. Subsequently, in
19 2019, while still a minor, A.R. downloaded the TikTok app to a new mobile device that
20 was hers. A.R. and her legal guardian have never seen or read any of Defendants’ privacy
21 policies or terms of use.
22         155.   A.R. created numerous videos using the Musical.ly app and the TikTok app.
23 Many are Private Videos containing images of her face, while many others are videos
24 containing images of her face that she intentionally uploaded and posted. A.R. used the
25 augmented reality features and facial filters on her face in her Private Videos. A.R.’s voice
26 and images of A.R.’s face have been captured in Private Videos recorded by others, as well
27 as in videos that were recorded, uploaded and posted by others.
28         156.   During the time that the TikTok app was installed on A.R.’s mobile devices,

                                     55
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 61 of
                                                              Page
                                                                 95 PageID
                                                                    60 of 94#:1422
                                                                            #:2294




 1 Defendants surreptitiously performed the following actions without notice to or the
 2 knowledge and consent of A.R. or her legal guardian: (i) Defendants took her User/Device
 3 Identifiers, Private Videos and Private Video Images from her mobile devices; (ii)
 4 Defendants took her biometric identifiers and information (including face geometry scans
 5 and voiceprints) from her and her friends’ mobile devices and/or videos; (iii) Defendants
 6 took her private and personally-identifiable data and content from her mobile devices
 7 before she had the opportunity to sign up and create an account; (iv) Defendants took her
 8 private and personally-identifiable data and content from her mobile devices after she
 9 closed the TikTok app; and (v) Defendants transferred some or all such stolen data and
10 content to servers located in China – including to servers under the control of third-parties
11 who cooperate with the Chinese government.
12         157.   Defendants performed these acts for the purpose of secretly collecting A.R.’s
13 private and personally-identifiable data and content – including her User/Device
14 Identifiers, biometric identifiers and information, Private Videos and Private Video Images
15 – and using such data and content to track, profile and target A.R. with advertisements.
16 Further, Defendants have used A.R.’s private and personally-identifiable data and content
17 for the purpose of developing their artificial intelligence capabilities and patenting
18 commercially-valuable technologies. Defendants and others now have access to a living
19 and information-laden dossier on A.R. that can be used for further commercial advantage
20 and other harmful purposes. Defendants have profited, and will continue to profit, from
21 these activities.
22         158.   Meanwhile, A.R. has incurred harm as a result of Defendants’ invasion of
23 her privacy rights through their covert taking of her private and personally-identifiable data
24 and content – including her User/Device Identifiers, biometric identifiers and information,
25 Private Videos and Private Video Images. A.R. also has suffered harm because
26 Defendant’s actions have diminished the value of her private and personally-identifiable
27 data and content. Moreover, A.R. has suffered injury to her mobile devices. The battery,
28 memory, CPU and bandwidth of her devices have been compromised, and as a result the

                                     56
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 62 of
                                                              Page
                                                                 95 PageID
                                                                    61 of 94#:1423
                                                                            #:2295




 1 functioning of those devices has been impaired and slowed, due to Defendants’ clandestine
 2 and unlawful activities. Finally, A.R. has incurred additional data usage and electricity
 3 costs that she would not have incurred but for Defendants’ covert and unlawful actions.
 4         B.     The Illinois Plaintiffs.
 5                1.     Plaintiff Meghan Smith.
 6         159.   Plaintiff Meghan Smith downloaded the TikTok app to her mobile device
 7 and created a user account in 2018. Ms. Smith has never read and does not recall seeing
 8 any of Defendants’ privacy policies or terms of use.
 9         160.   Ms. Smith created numerous videos using the TikTok app. Many are Private
10 Videos containing her voice and images of her face, while many others are videos
11 containing her voice and images of her face that she intentionally uploaded and posted.
12 Ms. Smith used the augmented reality features and facial filters on her face in both Private
13 Videos and in videos that she intentionally uploaded and posted.
14         161.   During the time that the TikTok app was installed on Ms. Smith’s mobile
15 device, Defendants surreptitiously performed the following actions without notice to or the
16 knowledge and consent of Ms. Smith: (i) Defendants took her User/Device Identifiers,
17 Private Videos, and Private Video Images from her mobile device; (ii) Defendants took her
18 biometric identifiers and information (including face geometry scans and voiceprints) from
19 her mobile device and/or videos; (iii) Defendants took her private and personally-
20 identifiable data and content from her mobile device before she had the opportunity to sign
21 up and create an account; (iv) Defendants took her private and personally-identifiable data
22 and content from her mobile device after she closed the TikTok app; and (v) Defendants
23 transferred some or all such stolen data and content to servers located in China – including
24 to servers under the control of third-parties who cooperate with the Chinese government.
25         162.   Defendants performed these acts for the purpose of secretly collecting Ms.
26 Smith’s private and personally-identifiable data and content – including her User/Device
27 Identifiers, biometric identifiers and information, Private Videos and Private Video Images
28 – and using such data and content to track, profile and target Ms. Smith with

                                     57
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 63 of
                                                              Page
                                                                 95 PageID
                                                                    62 of 94#:1424
                                                                            #:2296




 1 advertisements. Further, Defendants have used Ms. Smith’s private and personally-
 2 identifiable data and content for the purpose of developing their artificial intelligence
 3 capabilities and patenting commercially-valuable technologies. Defendants and others now
 4 have access to a living and information-laden dossier on Ms. Smith that can be used for
 5 further commercial advantage and other harmful purposes. Defendants have profited, and
 6 will continue to profit, from these activities.
 7         163.   Meanwhile, Ms. Smith has incurred harm as a result of Defendants’ invasion
 8 of her privacy rights through their covert taking of her private and personally-identifiable
 9 data and content – including her User/Device Identifiers, biometric identifiers and
10 information, Private Videos and Private Video Images. Ms. Smith also has suffered harm
11 because Defendant’s actions have diminished the value of her private and personally-
12 identifiable data and content. Moreover, Ms. Smith has suffered injury to her mobile
13 device. The battery, memory, CPU and bandwidth of such device have been compromised,
14 and as a result the functioning of that device has been impaired and slowed, due to
15 Defendants’ clandestine and unlawful activities. Finally, Ms. Smith has incurred additional
16 data usage and electricity costs that she would not have incurred but for Defendants’ covert
17 and unlawful actions.
18                2.     Plaintiffs C.W. and I.W.
19         164.   Plaintiff C.W., a minor who is currently 11 years old, and Plaintiff I.W., a
20 minor who is currently 8 years old, are siblings who each downloaded the TikTok app to
21 their own mobile devices and created their respective user accounts in or about March
22 2019. C.W., I.W. and their legal guardian have never seen or read any of Defendants’
23 privacy policies or terms of use.
24         165.   C.W. and I.W. each created numerous videos using the TikTok app. Each
25 has videos containing images of their respective faces that they intentionally uploaded and
26 posted. C.W. and I.W. used the augmented reality features and facial filters on their
27 respective faces in videos they intentionally uploaded and posted.
28         166.   During the time that the TikTok app was installed on C.W.’s and I.W.’s

                                     58
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 64 of
                                                              Page
                                                                 95 PageID
                                                                    63 of 94#:1425
                                                                            #:2297




 1 mobile devices, Defendants surreptitiously performed the following actions without notice
 2 to or the knowledge and consent of C.W., I.W., or their legal guardian: (i) Defendants took
 3 their User/Device Identifiers from their mobile devices; (ii) Defendants took their
 4 biometric identifiers and information (including face geometry scans and voiceprints) from
 5 their mobile device and/or videos; (iii) Defendants took their private and personally-
 6 identifiable data and content from their mobile devices before they had the opportunity to
 7 sign up and create an account; (iv) Defendants took their private and personally-
 8 identifiable data and content from their mobile devices after they closed the TikTok app;
 9 and (v) Defendants transferred some or all such stolen data and content to servers located
10 in China – including to servers under the control of third-parties who cooperate with the
11 Chinese government.
12         167.   Defendants performed these acts for the purpose of secretly collecting
13 C.W.’s and I.W.’s private and personally-identifiable data and content – including their
14 User/Device Identifiers and biometric identifiers and information – and using such data
15 and content to track, profile and target C.W. and I.W. with advertisements. Further,
16 Defendants have used C.W.’s and I.W.’s private and personally-identifiable data and
17 content for the purpose of developing Defendants’ artificial intelligence capabilities and
18 patenting commercially-valuable technologies. Defendants and others now have access to
19 a living and information-laden dossier on C.W. and I.W. that can be used for further
20 commercial advantage and other harmful purposes. Defendants have profited, and will
21 continue to profit, from these activities.
22         168.   Meanwhile, C.W. and I.W. have incurred harm as a result of Defendants’
23 invasion of their privacy rights through Defendants’ covert taking of C.W.’s and I.W.’s
24 private and personally-identifiable data and content – including their User/Device
25 Identifiers and biometric identifiers and information. C.W. and I.W. also have suffered
26 harm because Defendant’s actions have diminished the value of their private and
27 personally-identifiable data and content. Moreover, C.W. and I.W. have suffered injury to
28 their mobile devices. The battery, memory, CPU and bandwidth of such devices have been

                                     59
     FIRST AMENDED CLASS ACTION COMPLAINT                        CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 65 of
                                                              Page
                                                                 95 PageID
                                                                    64 of 94#:1426
                                                                            #:2298




 1 compromised, and as a result the functioning of those devices has been impaired and
 2 slowed, due to Defendants’ clandestine and unlawful activities. Finally, C.W. and I.W.
 3 have incurred additional data usage and electricity costs that they would not have incurred
 4 but for Defendants’ covert and unlawful actions.
 5                3.    Plaintiff R.P.
 6         169.   R.P., a minor who is currently 11 years old, downloaded the TikTok app to
 7 her mobile device and created a user account in 2018. R.P. and her legal guardian have
 8 never seen or read any of Defendants’ privacy policies or terms of use.
 9         170.   R.P. created numerous videos using the TikTok app. Many are Private
10 Videos containing images of her face, while many others are videos containing images of
11 her face that she intentionally uploaded and posted. R.P. used the augmented reality
12 features and facial filters on her face in both Private Videos and in videos that she
13 intentionally uploaded and posted. Images of R.P.’s face have been captured in videos that
14 were recorded, uploaded and posted by others.
15         171.   During the time that the TikTok app was installed on R.P.’s mobile device,
16 Defendants surreptitiously performed the following actions without notice to or the
17 knowledge and consent of R.P. or her legal guardian: (i) Defendants took her User/Device
18 Identifiers, Private Videos and Private Video Images from her mobile device; (ii)
19 Defendants took her biometric identifiers and information (including face geometry scans
20 and voiceprints) from her mobile device and/or videos; (iii) Defendants took her private
21 and personally-identifiable data and content from her mobile device before she had the
22 opportunity to sign up and create an account; (iv) Defendants took her private and
23 personally-identifiable data and content from her mobile device after she closed the
24 TikTok app; and (v) Defendants transferred some or all such stolen data and content to
25 servers located in China – including to servers under the control of third-parties who
26 cooperate with the Chinese government.
27         172.   Defendants performed these acts for the purpose of secretly collecting R.P.’s
28 private and personally-identifiable data and content – including her User/Device

                                     60
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 66 of
                                                              Page
                                                                 95 PageID
                                                                    65 of 94#:1427
                                                                            #:2299




 1 Identifiers, biometric identifiers and information, and Private Videos and Private Video
 2 Images – and using such data and content to track, profile and target R.P. with
 3 advertisements. Further, Defendants have used R.P.’s private and personally-identifiable
 4 data and content for the purpose of developing their artificial intelligence capabilities and
 5 patenting commercially-valuable technologies. Defendants and others now have access to
 6 a living and information-laden dossier on R.P. that can be used for further commercial
 7 advantage and other harmful purposes. Defendants have profited, and will continue to
 8 profit, from these activities.
 9         173.   Meanwhile, R.P. has incurred harm as a result of Defendants’ invasion of her
10 privacy rights through their covert taking of her private and personally-identifiable data
11 and content – including her User/Device Identifiers, biometric identifiers and information,
12 and Private Videos and Private Video Images. R.P. also has suffered harm because
13 Defendant’s actions have diminished the value of her private and personally-identifiable
14 data and content. Moreover, R.P. has suffered injury to her mobile device. The battery,
15 memory, CPU and bandwidth of her device have been compromised, and as a result the
16 functioning of that device has been impaired and slowed, due to Defendants’ clandestine
17 and unlawful activities. Finally, R.P. has incurred additional data usage and electricity
18 costs that she would not have incurred but for Defendants’ covert and unlawful actions.
19 X.      CLASS ALLEGATIONS.
20         174.   Plaintiffs seek class certification of the class set forth herein pursuant to
21 Federal Rule of Civil Procedure 23 (“Rule 23”). Specifically, Plaintiffs seek class
22 certification of all claims for relief herein on behalf of a class and two subclasses defined
23 as follows:
24         Class: All persons who used the TikTok app and/or the Musical.ly app on one or
25 more of their mobile devices while residing in the United States.
26         California Subclass: All persons who used the TikTok app and/or the Musical.ly
27 app on one or more of their mobile devices while residing in California.
28         Illinois Subclass: All persons who, while residing in Illinois, used the TikTok app

                                     61
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 67 of
                                                              Page
                                                                 95 PageID
                                                                    66 of 94#:1428
                                                                            #:2300




 1 and/or the Musical.ly app on one or more of their mobile devices and who, while residing
 2 in Illinois, (i) used either app to make a video containing his or her own face and/or voice,
 3 and/or (ii) had his or her own face and/or voice captured in a video made by someone else
 4 with either app.
 5         175.   Plaintiffs are the proposed class representatives for the class. California
 6 Plaintiffs are the proposed class representatives for the California Subclass. Illinois
 7 Plaintiffs are the proposed class representatives for the Illinois Subclass.
 8         176.   Plaintiffs reserve the right to modify or refine the definitions of the Class and
 9 the two Subclasses based upon discovery of new information and in order to accommodate
10 any of the Court’s manageability concerns.
11         177.   Excluded from the Class and the two Subclasses are: (i) any judge or
12 magistrate judge presiding over this action and members of their staff, as well as members
13 of their families; (ii) Defendants, Defendants’ predecessors, parents, successors, heirs,
14 assigns, subsidiaries, and any entity in which any Defendant or its parents have a
15 controlling interest, as well as Defendants’ current or former employees, agents, officers,
16 and directors; (iii) persons who properly execute and file a timely request for exclusion
17 from the class; (iv) persons whose claims in this matter have been finally adjudicated on
18 the merits or otherwise released; (v) counsel for Plaintiffs and Defendants; and (vi) the
19 legal representatives, successors, and assigns of any such excluded persons.
20         178.   Ascertainability. The proposed Class and Subclasses are readily
21 ascertainable because they are defined using objective criteria so as to allow Class and
22 Subclass members to determine if they are part of the Class and/or one of the two
23 Subclasses. Further, the Class and two Subclasses can be readily identified through records
24 maintained by Defendants.
25         179.   Numerosity (Rule 23(a)(1)). The Class and two Subclasses are so numerous
26 that joinder of individual members herein is impracticable. The exact number of Class and
27 Subclass members, as herein identified and described, is not known, but download figures
28 indicate that the TikTok app has been downloaded more than 120 million times in the

                                     62
     FIRST AMENDED CLASS ACTION COMPLAINT                           CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 68 of
                                                              Page
                                                                 95 PageID
                                                                    67 of 94#:1429
                                                                            #:2301




 1 United States.
 2           180.   Commonality (Rule 23(a)(2)). Common questions of fact and law exist for
 3 each cause of action and predominate over questions affecting only individual Class and
 4 Subclass members, including the following:
 5                  a.    Whether Defendants engaged in the activities and practices referenced
 6 above;
 7                  b.    Whether Defendants’ activities and practices referenced above
 8 constitute a violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030;
 9                  c.    Whether Defendants’ activities and practices referenced above
10 constitute a violation of the California Comprehensive Data Access and Fraud Act, Cal.
11 Pen. C. § 502;
12                  d.    Whether Defendants’ activities and practices referenced above
13 constitute a violation of the Right to Privacy under the California Constitution;
14                  e.    Whether Defendants’ activities and practices referenced above
15 constitute an intrusion upon seclusion;
16                  f.    Whether Defendants’ activities and practices referenced above
17 constitute a violation of the California Unfair Competition Law, Bus. & Prof. C. §§ 17200
18 et seq.
19                  g.    Whether Defendants’ activities and practices referenced above
20 constitute a violation of the California False Advertising Law, Bus. & Prof. C. §§ 17500 et
21 seq.
22                  h.    Whether Defendants’ activities and practices referenced above
23 constitute negligence;
24                  i.    Whether Defendants’ activities and practices referenced above
25 constitute unjust enrichment concerning which restitution and/or disgorgement is
26 warranted;
27                  j.    Whether Defendants’ activities and practices referenced above
28 constitute a violation of the Illinois Biometric Information Privacy Act, 740 ILCS 14/1, et

                                     63
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 69 of
                                                              Page
                                                                 95 PageID
                                                                    68 of 94#:1430
                                                                            #:2302




 1 seq.;
 2                k.     Whether Plaintiffs and members of the Class and two Subclasses
 3 sustained damages as a result of Defendants’ activities and practices referenced above,
 4 and, if so, in what amount;
 5                l.     Whether Defendants profited from their activities and practices
 6 referenced above, and, if so, in what amount;
 7                m.     What is the appropriate injunctive relief to ensure that Defendants no
 8 longer unlawfully: (i) take private and personally-identifiable TikTok user data and content
 9 – including User/Device Identifiers, biometric identifiers and information, and Private
10 Videos and Private Video Images; (ii) utilize private and personally-identifiable TikTok
11 user data and content to develop and patent commercially-valuable artificial intelligence
12 technologies; (iii) utilize private and personally-identifiable TikTok user data and content
13 to create consumer demand for and use of Defendants’ other products; (iv) transfer such
14 private and personally-identifiable TikTok user data and content to servers in China and to
15 third parties either in China or whose data is accessible from within China; (v) cause the
16 diminution in value of TikTok users’ private and personally-identifiable data and content;
17 (vi) cause injury and harm to TikTok users’ mobile devices; (vii) cause TikTok users to
18 incur higher data usage and electricity charges; (viii) retain the unlawfully assembled
19 TikTok user dossiers, including all private and personally-identifiable data and content
20 therein; and (ix) profile and target, based on the above activities, TikTok users with
21 advertisements.
22                n.     What is the appropriate injunctive relief to ensure that Defendants
23 take reasonable measures to ensure that they and relevant third parties destroy unlawfully-
24 acquired private and personally-identifiable TikTok user data and content in their
25 possession, custody or control.
26         181.   Typicality (Rule 23(a)(3)). Plaintiffs’ claims are typical of the claims of
27 members of the Class and two Subclasses because, among other things, Plaintiffs and
28 members of the Class and two Subclasses sustained similar injuries as a result of

                                     64
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 70 of
                                                              Page
                                                                 95 PageID
                                                                    69 of 94#:1431
                                                                            #:2303




 1 Defendants’ uniform wrongful conduct and their legal claims all arise from the same
 2 events and wrongful conduct by Defendants.
 3         182.   Adequacy (Rule 23(a)(4)). Plaintiffs will fairly and adequately protect the
 4 interests of the Class and two Subclasses. Plaintiffs’ interests do not conflict with the
 5 interests of the Class and Subclass members, and Plaintiffs have retained counsel
 6 experienced in complex class action and data privacy litigation to prosecute this case on
 7 behalf of the Class and two Subclasses.
 8         183.   Predominance & Superiority (Rule 23(b)(3)). In addition to satisfying the
 9 prerequisites of Rule 23(a), Plaintiffs satisfy the requirements for maintaining a class
10 action under Rule 23(b)(3). Common questions of law and fact predominate over any
11 questions affecting only individual Class and Subclass members, and a class action is
12 superior to individual litigation and all other available methods for the fair and efficient
13 adjudication of this controversy. The amount of damages available to Plaintiffs is
14 insufficient to make litigation addressing Defendants’ conduct economically feasible in the
15 absence of the class action procedure. Individualized litigation also presents a potential for
16 inconsistent or contradictory judgments, and increases the delay and expense presented by
17 the complex legal and factual issues of the case to all parties and the court system. By
18 contrast, the class action device presents far fewer management difficulties and provides
19 the benefits of a single adjudication, economy of scale, and comprehensive supervision by
20 a single court.
21         184.   Final Declaratory or Injunctive Relief (Rule 23(b)(2)). Plaintiffs also
22 satisfy the requirements for maintaining a class action under Rule 23(b)(2). Defendants
23 have acted or refused to act on grounds that apply generally to the Class and two
24 Subclasses, making final declaratory and/or injunctive relief appropriate with respect to the
25 Class and two Subclasses as a whole.
26         185.   Particular Issues (Rule 23(c)(4)). Plaintiffs also satisfy the requirements for
27 maintaining a class action under Rule 23(c)(4). Their claims consist of particular issues
28 that are common to all Class and Subclass members and are capable of class-wide

                                     65
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 71 of
                                                              Page
                                                                 95 PageID
                                                                    70 of 94#:1432
                                                                            #:2304




 1 resolution that will significantly advance the litigation.
 2 XI.     CAUSES OF ACTION.
 3                                 FIRST CAUSE OF ACTION
 4             Violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030
 5                           (On Behalf of the Plaintiffs and the Class)
 6         186.   Plaintiffs repeat and incorporate by reference all preceding paragraphs as if
 7 fully set forth herein.
 8         187.   The Plaintiffs’ and the Class’s mobile devices are, and at all relevant times
 9 have been, used for interstate communication and commerce, and are therefore “protected
10 computers” under 18 U.S.C. § 1030(e)(2)(B).
11         188.   Defendants have exceeded, and continue to exceed, authorized access to the
12 Plaintiffs’ and the Class’s protected computers and obtained information thereby, in
13 violation of 18 U.S.C. § 1030(a)(2), (a)(2)(C).
14         189.   Defendants’ conduct caused “loss to 1 or more persons during any 1-year
15 period . . . aggregating at least $5,000 in value” under 18 U.S.C. § 1030(c)(4)(A)(i)(I),
16 inter alia, because of the secret transmission of the Plaintiffs’ and the Class’s private and
17 personally-identifiable data and content – including User/Device Identifiers, biometric
18 identifiers and information, and Private Videos and Private Video Images never intended
19 for public consumption.
20         190.   Defendants’ conduct also constitutes “a threat to public health or safety”
21 under 18 U.S.C. § 1030(c)(4)(A)(i)(IV), due to the private and personally-identifiable data
22 and content of the Plaintiffs and the Class being made available to foreign actors, including
23 foreign intelligence services, in locations without adequate legal privacy protections. That
24 this threat is real and imminent is evidenced by the ban on the TikTok app instituted by the
25 Defense Department, Navy, Army, Marines, Air Force, Coast Guard and Transportation
26 Security Administration, as well as the proposed legislation by United States Senators that
27 would ban federal employees from using the TikTok app. As Senators Schumer and Cotton
28 wrote in an October 23, 2019 letter to the Acting Director of National Intelligence

                                     66
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 72 of
                                                              Page
                                                                 95 PageID
                                                                    71 of 94#:1433
                                                                            #:2305




 1 concerning TikTok, “[s]ecurity experts have voiced concerns that China’s vague
 2 patchwork of intelligence, national security, and cybersecurity laws compel Chinese
 3 companies to support and cooperate with intelligence work controlled by the Chinese
 4 Communist Party. Without an independent judiciary to review requests made by the
 5 Chinese government for data or other actions, there is no legal mechanism for Chinese
 6 companies to appeal if they disagree with a request.”134
 7         191.   Accordingly, the Plaintiffs and the Class are entitled to “maintain a civil
 8 action against the violator to obtain compensatory damages and injunctive relief or other
 9 equitable relief.” 18 U.S.C. § 1030(g).
10                                SECOND CAUSE OF ACTION
11                           Violation of the California Comprehensive
12                        Data Access and Fraud Act, Cal. Pen. C. § 502
13                           (On Behalf of the Plaintiffs and the Class)
14         192.   Plaintiffs repeat and incorporate by reference all preceding paragraphs as if
15 fully set forth herein.
16         193.   Defendants’ acts violate Cal. Pen. C. § 502(c)(1) because they have
17 knowingly accessed, and continue to knowingly access, data and computers to wrongfully
18 control or obtain data. The Plaintiffs’ and the Class’s private and personally-identifiable
19 data and content accessed by Defendants – including the User/Device Identifiers, the
20 biometric identifiers and information, and the Private Videos and Private Video Images
21 never intended for public consumption – far exceeds any reasonable use of the Plaintiffs’
22 and the Class’s data and content to operate the TikTok app. There is no justification for
23 Defendants’ surreptitious collection and transfer of the Plaintiffs’ and the Class’s private
24 and personally-identifiable data and content from their mobile devices and their other
25 social media accounts; for Defendants’ clandestine collection and transfer of the Plaintiffs’
26
27   134
      https://www.law360.com/articles/1213180/sens-want-tiktok-investigated-for-national-security-
28 threats; https://www.cotton.senate.gov/?p=press_release&id=1239.

                                     67
     FIRST AMENDED CLASS ACTION COMPLAINT                           CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 73 of
                                                              Page
                                                                 95 PageID
                                                                    72 of 94#:1434
                                                                            #:2306




 1 and the Class’s private and personally-identifiable data and content before they even sign-
 2 up and create an account; for Defendants’ covert collection and transfer of the Plaintiffs’
 3 and the Class’s private and personally-identifiable data and content when the TikTok app
 4 is closed; or for Defendants having embedded source code within the TikTok app that
 5 transfers the Plaintiffs’ and the Class’s private and personally-identifiable data and content
 6 to servers and third-party companies based in China where such servers and third-party
 7 companies are subject to Chinese law requiring the sharing of such data and content with
 8 the Chinese government.
 9         194.   Defendants’ acts violate Cal. Pen. C. § 502(c)(2) because they have
10 knowingly accessed and without permission taken, copied, and made use of data from a
11 computer – and they continue to do so. Defendants did not obtain permission to take, copy,
12 and make use of the Plaintiffs’ and the Class’s private and personally-identifiable data and
13 content – including the User/Device Identifiers, biometric identifiers and information, and
14 Private Videos and Private Video Images never intended for public consumption – from
15 their mobile devices and their other social media accounts. Nor did Defendants obtain
16 permission to take, copy, and make use of the Plaintiffs’ and the Class’s private and
17 personally-identifiable data and content from their mobile devices before they even sign-
18 up and create an account. And Defendants did not obtain permission to take, copy, and
19 make use of the Plaintiffs’ and the Class’s private and personally-identifiable data and
20 content from their mobile devices when the TikTok app is closed. Finally, Defendants did
21 not obtain permission to embed source code within the TikTok app that transfers the
22 Plaintiffs’ and the Class’s private and personally-identifiable data and content to servers
23 and third-party companies based in China where such servers and third-party companies
24 are subject to Chinese law requiring the sharing of such data and content with the Chinese
25 government.
26         195.   Accordingly, the Plaintiffs and the Class are entitled to compensatory
27 damages, including “any expenditure reasonably and necessarily incurred by the owner or
28 lessee to verify that a computer system, computer network, computer program, or data was

                                     68
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 74 of
                                                              Page
                                                                 95 PageID
                                                                    73 of 94#:1435
                                                                            #:2307




 1 or was not altered, damaged, or deleted by the access,” injunctive relief, and attorneys’
 2 fees. Cal. Pen. C. § 502(e)(1), (2).
 3                                THIRD CAUSE OF ACTION
 4                 Violation of the Right to Privacy – California Constitution
 5            (On Behalf of the California Plaintiffs and the California Subclass)
 6         196.   Plaintiffs repeat and incorporate by reference all preceding paragraphs as if
 7 fully set forth herein.
 8         197.   The California Plaintiffs and the California Subclass hold, and at all relevant
 9 times held, a legally protected privacy interest in their private and personally-identifiable
10 data and content – including the User/Device Identifiers, the biometric identifiers and
11 information, and the Private Videos and Private Video Images never intended for public
12 consumption – on their mobile devices and in their other social media accounts that
13 Defendants have taken.
14         198.   There is a reasonable expectation of privacy concerning the California
15 Plaintiffs’ and the California Subclass’s data and content under the circumstances present.
16         199.   The reasonableness of the California Plaintiffs’ and the California Subclass’s
17 expectation of privacy is supported by the undisclosed, hidden, and non-intuitive nature of
18 Defendants’ taking of private and personally-identifiable data and content – including the
19 User/Device Identifiers, the biometric identifiers and information, and the Private Videos
20 and Private Video Images never intended for public consumption – from the California
21 Plaintiffs’ and the California Subclass’s mobile devices and other social media accounts.
22         200.   Defendants’ conduct constitutes and, at all relevant times, constituted a
23 serious invasion of privacy, as Defendants either did not disclose at all, or failed to make
24 an effective disclosure, that they would take and make use of – and allow third-party
25 companies based in China to take and make use of – the California Plaintiffs’ and the
26 California Subclass’s private and personally-identifiable data and content. Defendants
27 intentionally invaded the California Plaintiffs’ and the California Subclass’s privacy
28 interests by intentionally designing the TikTok app, including all associated code, to

                                     69
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 75 of
                                                              Page
                                                                 95 PageID
                                                                    74 of 94#:1436
                                                                            #:2308




 1 surreptitiously obtain, improperly gain knowledge of, review, and retain their private and
 2 personally-identifiable data and content.
 3         201.   These intrusions are highly offensive to a reasonable person, as evidenced by
 4 substantial research, literature, and governmental enforcement and investigative efforts to
 5 protect consumer privacy against surreptitious technological intrusions. The offensiveness
 6 of Defendants’ intrusion is heightened by Defendants’ making the California Plaintiffs’
 7 and the California Subclass’s private and personally-identifiable data and content available
 8 to third parties, including foreign governmental entities whose interests are opposed to
 9 those of United States citizens. The offensiveness of Defendants’ intrusion is further
10 heightened by Defendants’ secret collection and transfer of the California Plaintiffs’ and
11 the California Subclass’s private and personally-identifiable data and content before they
12 even sign-up and create an account; by Defendants’ covert collection and transfer of the
13 California Plaintiffs’ and the California Subclass’s private and personally-identifiable data
14 and content when the TikTok app is closed; and by Defendants’ clandestine collection and
15 transfer of the California Plaintiffs’ and the California Subclass’s private and personally-
16 identifiable data and content from their other social media accounts. The intentionality of
17 Defendants’ conduct, and the steps they have taken to disguise and deny it, also
18 demonstrate the highly offensive nature of their conduct. Further, Defendants’ conduct
19 targeted the California Plaintiffs’ and the California Subclass’s mobile devices, which the
20 United States Supreme Court has characterized as almost a feature of human anatomy, and
21 which contain the California Plaintiffs’ and the California Subclass’s private and
22 personally-identifiable data and content.
23         202.   The California Plaintiffs and the California Subclass were harmed by, and
24 continue to suffer harm as a result of, the intrusion as detailed throughout this First
25 Amended Complaint.
26         203.   Defendants’ conduct was a substantial factor in causing the harm suffered by
27 the California Plaintiffs and the California Subclass.
28         204.   The California Plaintiffs and the California Subclass seek nominal and

                                     70
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 76 of
                                                              Page
                                                                 95 PageID
                                                                    75 of 94#:1437
                                                                            #:2309




 1 punitive damages as a result of Defendants’ actions. Punitive damages are warranted
 2 because Defendants’ malicious, oppressive, and willful actions were calculated to injure
 3 the California Plaintiffs and the California Subclass, and were made in conscious disregard
 4 of their rights. Punitive damages are also warranted to deter Defendants from engaging in
 5 future misconduct.
 6         205.   The California Plaintiffs and the California Subclass seek injunctive relief to
 7 rectify Defendants’ actions, including but not limited to requiring Defendants to stop
 8 taking more private and personally-identifiable data and content of the California Plaintiffs
 9 and the California Subclass from their mobile devices and their other social media
10 accounts than is reasonably necessary to operate the TikTok app; to make clear disclosures
11 of the California Plaintiffs’ and the California Subclass’s private and personally-
12 identifiable data and content that is reasonably necessary to operate the TikTok app; to
13 obtain the California Plaintiffs’ and the California Subclass’s consent to the taking of their
14 private and personally-identifiable data and content; to stop transferring the California
15 Plaintiffs’ and the California Subclass’s private and personally-identifiable data and
16 content to China, to servers located in China, or to servers or companies whose data is
17 accessible from within China; and to recall and destroy the California Plaintiffs’ and the
18 California Subclass’s private and personally-identifiable data and content already taken in
19 contravention of the California Plaintiffs’ and the California Subclass’s right to privacy
20 under the California Constitution.
21         206.   The California Plaintiffs and the California Subclass seek restitution and
22 disgorgement for Defendants’ violation of their privacy rights. A person acting in
23 conscious disregard of the rights of another is required to disgorge all profit because
24 disgorgement both benefits the injured parties and deters the perpetrator from committing
25 the same unlawful actions again. Disgorgement is available for conduct that constitutes
26 “conscious interference with a claimant’s legally protected interests,” including tortious
27 conduct or conduct that violates another duty or prohibition. Restatement (3rd) of
28 Restitution and Unjust Enrichment, §§ 40, 44.

                                     71
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 77 of
                                                              Page
                                                                 95 PageID
                                                                    76 of 94#:1438
                                                                            #:2310




 1                               FOURTH CAUSE OF ACTION
 2                                   Intrusion upon Seclusion
 3                           (On Behalf of the Plaintiffs and the Class)
 4         207.   Plaintiffs repeat and incorporate by reference all preceding paragraphs as if
 5 fully set forth herein.
 6         208.   “One who intentionally intrudes, physically or otherwise, upon the solitude
 7 or seclusion of another or his private affairs or concerns, is subject to liability to the other
 8 for invasion of his privacy, if the intrusion would be highly offensive to a reasonable
 9 person.” Restatement (2nd) of Torts § 652B.
10         209.   The Plaintiffs and the Class have, and at all relevant times had, a reasonable
11 expectation of privacy in their mobile devices and their other social media accounts, and
12 their private affairs include their past, present and future activity on their mobile devices
13 and their other social media accounts.
14         210.   The reasonableness of the Plaintiffs’ and the Class’s expectations of privacy
15 is supported by the undisclosed, hidden, and non-intuitive nature of Defendants’ taking of
16 private and personally-identifiable data and content from the Plaintiffs’ and the Class’s
17 mobile devices and other social media accounts.
18         211.   Defendants intentionally intruded upon the Plaintiffs’ and the Class’s
19 solitude, seclusion, and private affairs – and continue to do so – by intentionally designing
20 the TikTok app, including all associated code, to surreptitiously obtain, improperly gain
21 knowledge of, review, and retain the Plaintiffs’ and the Class’s private and personally-
22 identifiable data and content – including the User/Device Identifiers, the biometric
23 identifiers and information, and the Private Videos and Private Video Images never
24 intended for public consumption.
25         212.   These intrusions are highly offensive to a reasonable person, as evidenced by
26 substantial research, literature, and governmental enforcement and investigative efforts to
27 protect consumer privacy against surreptitious technological intrusions. The offensiveness
28 of Defendants’ intrusion is heightened by Defendants’ making the Plaintiffs’ and the

                                     72
     FIRST AMENDED CLASS ACTION COMPLAINT                           CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 78 of
                                                              Page
                                                                 95 PageID
                                                                    77 of 94#:1439
                                                                            #:2311




 1 Class’s private and personally-identifiable data and content available to third parties,
 2 including foreign governmental entities whose interests are opposed to those of United
 3 States citizens. The offensiveness of Defendants’ intrusion is further heightened by
 4 Defendants’ secret collection and transfer of the Plaintiffs’ and the Class’s private and
 5 personally-identifiable data and content before they even sign-up and create an account; by
 6 Defendants’ covert collection and transfer of the Plaintiffs’ and the Class’s private and
 7 personally-identifiable data and content when the TikTok app is closed; and by
 8 Defendants’ clandestine collection and transfer of the Plaintiffs’ and the Class’s private
 9 and personally-identifiable data and content from their other social media accounts. The
10 intentionality of Defendants’ conduct, and the steps they have taken to disguise and deny
11 it, also demonstrate the highly offensive nature of their conduct. Further, Defendants’
12 conduct targeted the Plaintiffs’ and the Class’s mobile devices, which the United States
13 Supreme Court has characterized as almost a feature of human anatomy, and which contain
14 the Plaintiffs’ and the Class’s private and personally-identifiable data and content.
15         213.   The Plaintiffs and the Class were harmed by, and continue to suffer harm as
16 a result of, the intrusion as detailed throughout this First Amended Complaint.
17         214.   Defendants’ conduct was a substantial factor in causing the harm suffered by
18 the Plaintiffs and the Class.
19         215.   The Plaintiffs and the Class seek nominal and punitive damages as a result of
20 Defendants’ actions. Punitive damages are warranted because Defendants’ malicious,
21 oppressive, and willful actions were calculated to injure the Plaintiffs and the Class, and
22 were made in conscious disregard of their rights. Punitive damages are also warranted to
23 deter Defendants from engaging in future misconduct.
24         216.   The Plaintiffs and the Class seek injunctive relief to rectify Defendants’
25 actions, including but not limited to requiring Defendants to stop taking more private and
26 personally-identifiable data and content from the Plaintiffs’ and the Class’s mobile devices
27 and other social media accounts than is reasonably necessary to operate the TikTok app; to
28 make clear disclosures of the Plaintiffs’ and the Class’s private and personally-identifiable

                                     73
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 79 of
                                                              Page
                                                                 95 PageID
                                                                    78 of 94#:1440
                                                                            #:2312




 1 data and content that is reasonably necessary to operate the TikTok app; to obtain the
 2 Plaintiffs’ and the Class’s consent to the taking of such private and personally-identifiable
 3 data and content; to stop transferring the Plaintiffs’ and the Class’s private and personally-
 4 identifiable data and content to China, to servers located in China, or to servers or
 5 companies whose data is accessible from within China; and to recall and destroy the
 6 Plaintiffs’ and the Class’s private and personally-identifiable data and content already
 7 taken in contravention of the Plaintiffs’ and the Class’s privacy rights.
 8           217.   Plaintiffs and the Class seek restitution and disgorgement for Defendants’
 9 intrusion upon seclusion. A person acting in conscious disregard of the rights of another is
10 required to disgorge all profit because disgorgement both benefits the injured parties and
11 deters the perpetrator from committing the same unlawful actions again. Disgorgement is
12 available for conduct that constitutes “conscious interference with a claimant’s legally
13 protected interests,” including tortious conduct or conduct that violates another duty or
14 prohibition. Restatement (3rd) of Restitution and Unjust Enrichment, §§ 40, 44.
15                                  FIFTH CAUSE OF ACTION
16                     Violation of the California Unfair Competition Law,
17                                Bus. & Prof. C. §§ 17200 et seq.
18                           (On Behalf of the Plaintiffs and the Class)
19           218.   Plaintiffs repeat and incorporate by reference all preceding paragraphs as if
20 fully set forth herein.
21           219.   The Unfair Competition Law, California Business & Professions Code §§
22 17200, et seq. (the “UCL”), prohibits any “unlawful,” “unfair,” or “fraudulent” business
23 act or practice, which can include false or misleading advertising.
24           220.   Defendants violated, and continue to violate, the “unlawful” prong of the
25 UCL through violation of statutes, constitutional provisions, and common law, as alleged
26 herein.
27           221.   Defendants violated, and continue to violate, the “unfair” prong of the UCL
28 because they took private and personally-identifiable data and content – including the

                                     74
     FIRST AMENDED CLASS ACTION COMPLAINT                           CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 80 of
                                                              Page
                                                                 95 PageID
                                                                    79 of 94#:1441
                                                                            #:2313




 1 User/Device Identifiers, the biometric identifiers and information, and the Private Videos
 2 and Private Video Images never intended for public consumption – from the Plaintiffs’ and
 3 the Class’s mobile devices and other social media accounts under circumstances in which
 4 the Plaintiffs and the Class would have no reason to know that such data and content was
 5 being taken.
 6         222.   The Plaintiffs and the Class had no reason to know because (i) there was no
 7 disclosure of Defendants’ collection and transfer of the Plaintiffs’ and the Class’s
 8 biometric identifiers and information, Private Videos and Private Video Images not
 9 intended for public consumption; (ii) there was no disclosure of Defendants’ collection and
10 transfer of the Plaintiffs’ and the Class’s private and personally-identifiable data and
11 content before they even sign-up and create an account; (iii) there was no disclosure of
12 Defendants’ collection and transfer of the Plaintiffs’ and the Class’s private and
13 personally-identifiable data and content when the TikTok app is closed; (iv) there was no
14 disclosure that Defendants had embedded source code within the TikTok app that transfers
15 the Plaintiffs’ and the Class’s private and personally-identifiable data and content to
16 servers and third-party companies based in China where such servers and third-party
17 companies are subject to Chinese law requiring the sharing of such data and content with
18 the Chinese government; and (v) there was no effective disclosure of the wide range of the
19 private and personally-identifiable data and content, including User/Device Identifiers, that
20 Defendants took from the Plaintiffs’ and the Class’s mobile devices and other social media
21 accounts.
22         223.   Defendants violated, and continue to violate, the “fraudulent” prong of the
23 UCL because (i) Defendants made it appear that the Plaintiffs’ and the Class’s
24 User/Device Identifiers, biometric identifiers and information, and Private Videos and
25 Private Video Images would not be collected and transferred unless the Plaintiffs and the
26 Class chose to do so, but in fact Defendants collected and transferred such data and content
27 without notice or consent; (ii) Defendants made it appear that the Plaintiffs’ and the
28 Class’s private and personally-identifiable data and content would not be collected and

                                     75
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 81 of
                                                              Page
                                                                 95 PageID
                                                                    80 of 94#:1442
                                                                            #:2314




 1 transferred before they had signed-up and created an account, but in fact Defendants
 2 collected and transferred such data and content before sign-up and account creation
 3 without notice or consent; (iii) Defendants made it appear that the Plaintiffs’ and the
 4 Class’s private and personally-identifiable data and content would not be collected or
 5 transferred while the TikTok app is closed, but in fact Defendants clandestinely collected
 6 and transferred such data and content when the app was closed without notice or consent;
 7 (iv) Defendants made it appear that the Plaintiffs’ and the Class’s private and personally-
 8 identifiable data and content would not be transferred to servers and third-party companies
 9 based in China where such servers and third-party companies are subject to Chinese law
10 requiring the sharing of such data and content with the Chinese government, but in fact
11 Defendants covertly transferred such data and content to servers and third-party companies
12 based in China without notice or consent; and (v) Defendants have intentionally refrained
13 from disclosing the use to which the Plaintiffs’ and the Class’s private and personally-
14 identifiable data and content has been put, while simultaneously providing misleading
15 reassurances about Defendants’ data collection and use practices. The Plaintiffs and the
16 Class were misled by Defendants’ concealment, and had no reason to believe that
17 Defendants had taken the private and personally-identifiable data and content that they had
18 taken.
19          224.   The Plaintiffs and the Class have been harmed and have suffered economic
20 injury as a result of Defendants’ UCL violations. First, the Plaintiffs and the Class have
21 suffered harm in the form of diminution of the value of their private and personally-
22 identifiable data and content. Second, they have suffered harm to their mobile devices. The
23 battery, memory, CPU and bandwidth of such devices have been compromised, and as a
24 result the functioning of such devices has been impaired and slowed. Third, they have
25 incurred additional data usage and electricity costs that they would not otherwise have
26 incurred. Fourth, they have suffered harm as a result of the invasion of privacy stemming
27 from Defendants’ covert theft of their private and personally-identifiable data and content
28 – including their User/Device Identifiers, biometric identifiers and information, and Private

                                     76
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 82 of
                                                              Page
                                                                 95 PageID
                                                                    81 of 94#:1443
                                                                            #:2315




 1 Videos and Private Video Images.
 2         225.   Defendants, as a result of their conduct, have been able to reap unjust profits
 3 and revenues in violation of the UCL. This includes Defendants’ profits and revenues from
 4 their targeted-advertising, improvements to their artificial intelligence technologies, their
 5 patent applications, and the increased consumer demand for and use of Defendants’ other
 6 products. The Plaintiffs and the Class seek restitution and disgorgement of these unjust
 7 profits and revenues.
 8         226.   Unless restrained and enjoined, Defendants will continue to misrepresent
 9 their private and personally-identifiable data and content collection and use practices, and
10 will not recall and destroy Plaintiffs’ and the Class’s wrongfully collected private and
11 personally-identifiable data and content. Accordingly, injunctive relief is appropriate.
12                                 SIXTH CAUSE OF ACTION
13                      Violation of the California False Advertising Law,
14                                Bus. & Prof. C. §§ 17500 et seq.
15                           (On Behalf of the Plaintiffs and the Class)
16         227.   Plaintiffs repeat and incorporate by reference all preceding paragraphs as if
17 fully set forth herein.
18         228.   California’s False Advertising Law (the “FAL”) – Cal. Bus. & Prof. Code §§
19 17500, et seq. – prohibits “any statement” that is “untrue or misleading” and made “with
20 the intent directly or indirectly to dispose of” property or services.
21         229.   Defendants’ advertising is, and at all relevant times was, highly misleading.
22 Defendants do not disclose at all, or do not meaningfully disclose, the private and
23 personally-identifiable data and content – including the User/Device Identifiers, the
24 biometric identifiers and information, and the Private Videos and Private Video Images
25 never intended for public consumption – that they have collected and transferred from the
26 Plaintiffs’ and the Class’s mobile devices and other social media accounts. Defendants also
27 do not advertise that Defendants secretly take private and personally-identifiable data and
28 content from the Plaintiffs’ and the Class’s mobile devices before they even sign up and

                                     77
     FIRST AMENDED CLASS ACTION COMPLAINT                            CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 83 of
                                                              Page
                                                                 95 PageID
                                                                    82 of 94#:1444
                                                                            #:2316




 1 create an account, or that Defendants covertly take private and personally-identifiable data
 2 and content from the Plaintiffs’ and the Class’s mobile devices even when the TikTok app
 3 is closed. Nor do Defendants disclose that the Plaintiffs’ and the Class’s private and
 4 personally-identifiable data and content has been made available to foreign entities,
 5 including foreign government entities. As United States Senator Josh Hawley said on
 6 November 18, 2019: “If your child uses TikTok, there’s a chance the Chinese Communist
 7 Party knows where they are, what they look like, what their voices sound like, and what
 8 they’re watching” . . . “That’s a feature TikTok doesn’t advertise.”135
 9         230.   Reasonable consumers, like the Plaintiffs and the Class, are – and at all
10 relevant times were – likely to be misled by Defendants’ misrepresentations. Reasonable
11 consumers lack the means to verify Defendants’ representations concerning their data and
12 content collection and use practices, or to understand the fact or significance of
13 Defendants’ data and content collection and use practices.
14         231.   The Plaintiffs and the Class have been harmed and have suffered economic
15 injury as a result of Defendants’ misrepresentations. First, they have suffered harm in the
16 form of diminution of the value of their private and personally-identifiable data and
17 content. Second, they have suffered harm to their mobile devices. The battery, memory,
18 CPU and bandwidth of such devices have been compromised, and as a result the
19 functioning of such devices has been impaired and slowed. Third, they have incurred
20 additional data usage and electricity costs that they would not otherwise have incurred.
21 Fourth, they have suffered harm as a result of the invasion of privacy stemming from
22 Defendants’ covert theft of their private and personally-identifiable data and content –
23 including their User/Device Identifiers, biometric identifiers and information, and Private
24 Videos and Private Video Images.
25         232.   Defendants, as a result of their misrepresentations, have been able to reap
26
27   135
      https://www.law360.com/articles/1220783/no-more-data-storage-in-china-gop-senator-s-bill-
28 says.

                                     78
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 84 of
                                                              Page
                                                                 95 PageID
                                                                    83 of 94#:1445
                                                                            #:2317




 1 unjust profits and revenues. This includes Defendants’ profits and revenues from their
 2 targeted-advertising, improvements to their artificial intelligence technologies, their patent
 3 applications, and the increased consumer demand for and use of Defendants’ other
 4 products. The Plaintiffs and the Class seek restitution and disgorgement of these unjust
 5 profits and revenues.
 6         233.   Unless restrained and enjoined, Defendants will continue to misrepresent
 7 their private and personally-identifiable data and content collection and use practices, and
 8 will not recall and destroy Plaintiffs’ and the Class’s wrongfully collected private and
 9 personally-identifiable data and content. Accordingly, injunctive relief is appropriate.
10                               SEVENTH CAUSE OF ACTION
11                                          Negligence
12                           (On Behalf of the Plaintiffs and the Class)
13         234.   Plaintiffs repeat and incorporate by reference all preceding paragraphs as if
14 fully set forth herein.
15         235.   The Plaintiffs and the Class entrusted Defendants with their private and
16 personally-identifiable data and content – including the User/Device Identifiers, the
17 biometric identifiers and information, and the Private Videos and Private Video Images
18 never intended for public consumption. Defendants had a duty to handle that data and
19 content with care due its sensitivity, and the expectation that such data and content would
20 not be shared with third parties. This duty included Defendants’ assurances that third-
21 parties would not improperly collect or obtain such data and content, and Defendants’
22 public statements, made in response to direct inquiries about the ability of China-based
23 entities to access U.S. TikTok user data, that the Plaintiffs’ and the Class’s private and
24 personally-identifiable data was not in fact subject to such access.
25         236.   The Plaintiffs’ and the Class’s willingness to entrust Defendants with their
26 private and personally-identifiable data and content was predicated on the understanding
27 that Defendants would take appropriate measures to protect it. Defendants had a special
28 relationship with the Plaintiffs and the Class as a result of being entrusted with their

                                     79
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 85 of
                                                              Page
                                                                 95 PageID
                                                                    84 of 94#:1446
                                                                            #:2318




 1 private and personally-identifiable data and content, which provided an independent duty
 2 of care.
 3         237.   Defendants knew that the Plaintiffs’ and the Class’s private and personally-
 4 identifiable data and content had value, and Defendants have earned substantial revenues
 5 and profits as a result of collecting and using such private and personally-identifiable data
 6 and content. This includes Defendants’ profits and revenues from their targeted-
 7 advertising, improvements to their artificial intelligence technologies, their patent
 8 applications, and the increased consumer demand for and use of Defendants’ other
 9 products.
10         238.   Defendants failed to use reasonable care to safeguard the Plaintiffs’ and the
11 Class’s private and personally-identifiable data and content, giving third parties access to it
12 without taking precautions to protect the Plaintiffs and the Class. Indeed, Defendants took
13 no precautions at all, instead making the Plaintiffs’ and the Class’s private and personally-
14 identifiable data and content directly available to third parties in jurisdictions with
15 inadequate privacy protections, and in jurisdictions with inadequate constraints on
16 governmental use of private and personally-identifiable data and content.
17         239.   Defendants’ failure to use care in allowing access to the Plaintiffs’ and the
18 Class’s private and personally-identifiable data and content has caused foreseeable harm.
19 Private and personally-identifiable data and content that can be used to track the physical
20 movements and online activities of the Plaintiffs and the Class, and that is biometrically
21 unique to each of the Plaintiffs and the members of the Class, has been transmitted to
22 China-based companies, thereby exposing the Plaintiffs and the Class to a heightened,
23 imminent risk of misuse, fraud, identity theft, Chinese government surveillance, and
24 financial harm.
25         240.   The Plaintiffs’ and the Class’s private and personally-identifiable data and
26 content Defendants negligently allowed third parties to access allows such data and content
27 to be aggregated with other data and content to identify, profile and target the Plaintiffs
28 and the Class. As such, it is reasonable for the Plaintiffs and the Class to obtain identity

                                     80
     FIRST AMENDED CLASS ACTION COMPLAINT                           CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 86 of
                                                              Page
                                                                 95 PageID
                                                                    85 of 94#:1447
                                                                            #:2319




 1 protection and credit monitoring services, and to recover the cost of these services from
 2 Defendants.
 3         241.   The injury to the Plaintiffs and the Class was a proximate, reasonably
 4 foreseeable result of Defendants’ breaches of duty.
 5         242.   Defendants’ conduct also constitutes gross negligence due to their extreme
 6 departure from ordinary standards of care, and their knowledge that they had failed to
 7 secure the Plaintiffs’ and the Class’s private and personally-identifiable data and content.
 8                                EIGHTH CAUSE OF ACTION
 9                               Restitution / Unjust Enrichment
10                           (On Behalf of the Plaintiffs and the Class)
11         243.   Plaintiffs repeat and incorporate by reference all preceding paragraphs as if
12 fully set forth herein.
13         244.   The Plaintiffs and the Class have conferred substantial benefits on
14 Defendants by downloading and using the TikTok app. These include the Defendants’
15 collection and use of the Plaintiffs’ and the Class’s private and personally-identifiable data
16 and content – including their User/Device Identifiers, biometric identifiers and
17 information, and Private Videos and Private Video Images never intended for public
18 consumption. Such benefits also include the revenues and profits resulting from
19 Defendants’ collection and use of such data and content for Defendants’ targeted-
20 advertising, improvements to their artificial intelligence technologies, their patent
21 applications, and the increased consumer demand for and use of Defendants’ other
22 products.
23         245.   Defendants have knowingly and willingly accepted and enjoyed these
24 benefits.
25         246.   Defendants either knew or should have known that the benefits rendered by
26 the Plaintiffs and the Class were given with the expectation that Defendants would not take
27 and use the Plaintiffs’ and the Class’s private and personally-identifiable data and content
28 that Defendants have taken and used without permission. For Defendants to retain the

                                     81
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 87 of
                                                              Page
                                                                 95 PageID
                                                                    86 of 94#:1448
                                                                            #:2320




 1 aforementioned benefits under these circumstances is inequitable.
 2         247.   Through deliberate violation of the Plaintiffs’ and the Class’s privacy
 3 interests, and statutory and constitutional rights, Defendants each reaped benefits that
 4 resulted in each Defendant wrongfully receiving profits.
 5         248.   Equity demands disgorgement of Defendants’ ill-gotten gains. Defendants
 6 will be unjustly enriched unless they are ordered to disgorge those profits for the benefit of
 7 the Plaintiffs and the Class.
 8         249.   As a direct and proximate result of Defendants’ wrongful conduct and unjust
 9 enrichment, the Plaintiffs and the Class are entitled to restitution from Defendants and
10 institution of a constructive trust disgorging all profits, benefits, and other compensation
11 obtained by Defendants through this inequitable conduct.
12                                 NINTH CAUSE OF ACTION
13      Violation of Illinois’s Biometric Information Privacy Act, 740 ILCS 14/1, et seq.
14                (On Behalf of the Illinois Plaintiffs and the Illinois Subclass)
15         250.   Plaintiffs repeat and incorporate by reference all preceding paragraphs as if
16 fully set forth herein.
17         251.   BIPA makes it unlawful for any private entity to, among other things,
18 “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a
19 customer’s biometric identifiers or biometric information, unless it first: (1) informs the
20 subject . . . in writing that a biometric identifier or biometric information is being collected
21 or stored; (2) informs the subject . . . in writing of the specific purpose and length of term
22 for which a biometric identifier or biometric information is being collected, stored, and
23 used; and (3) receives a written release executed by the subject of the biometric identifier
24 or biometric information or the subject’s legally authorized representative.” 740 ILCS
25 14/15(b).
26         252.   Plaintiff Meghan Smith is, and at all relevant times was, an adult and
27 resident of Illinois, and thus is, and at all relevant times was, a “person” and/or a
28 “customer” within the meaning of BIPA. 740 ILCS 14/15(b). Plaintiff C.W. and Plaintiff

                                     82
     FIRST AMENDED CLASS ACTION COMPLAINT                           CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 88 of
                                                              Page
                                                                 95 PageID
                                                                    87 of 94#:1449
                                                                            #:2321




 1 I.W. are, and at all relevant times were, minors and residents of Illinois, and thus are, and
 2 at all relevant times were, “persons” and/or “customers” as well. Id. Plaintiff C.W.’s and
 3 Plaintiff I.W.’s mother and legal guardian, Mikhaila Woodall, is Plaintiff C.W.’s and
 4 Plaintiff I.W.’s “legally authorized representative” within the meaning of BIPA, and
 5 served in such capacity at all times relevant to this action. Id. Plaintiff R.P. is, and at all
 6 relevant times was, a minor and resident of Illinois, and thus is, and at all relevant times
 7 was, a “person” and/or “customer” as well. Id. Plaintiff R.P.’s mother and legal guardian,
 8 Lynn Pavalon, is Plaintiff R.P.’s “legally authorized representative” within the meaning of
 9 BIPA, and served in such capacity at all times relevant to this action. Id.
10         253.    Each Defendant is, and at all relevant times was, a “corporation, limited
11 liability company, association, or other group, however organized,” and thus is, and at all
12 relevant times was, a “private entity” under the BIPA. 740 ILCS 14/10.
13         254.    The Illinois Plaintiffs and the Illinois Subclass had their “biometric
14 identifiers,” including their face geometry scans and voiceprints, as well as their
15 “biometric information” collected, captured, received, or otherwise obtained by
16 Defendants as a result of the Illinois Plaintiffs’ and the Illinois Subclass’s use of the
17 TikTok app. 740 ILCS 14/10.
18         255.    At all relevant times, Defendants systematically and surreptitiously collected,
19 captured, received or otherwise obtained the Illinois Plaintiffs’ and the Illinois Subclass’s
20 “biometric identifiers” and “biometric information” without first obtaining signed written
21 releases, as required by 740 ILCS 14/15(b)(3), from any of them or their “legally
22 authorized representatives.”
23         256.    In fact, Defendants failed to properly inform the Illinois Plaintiffs and the
24 Illinois Subclass, or any of their parents, legal guardians, or other “legally authorized
25 representatives,” in writing (or in any other way) that the Illinois Plaintiffs’ and the Illinois
26 Subclass’s “biometric identifiers” and “biometric information” were being “collected or
27 stored” by Defendants. Nor did Defendants inform the Illinois Plaintiffs and the Illinois
28 Subclass, or any of their parents, legal guardians, or other “legally authorized

                                     83
     FIRST AMENDED CLASS ACTION COMPLAINT                            CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 89 of
                                                              Page
                                                                 95 PageID
                                                                    88 of 94#:1450
                                                                            #:2322




 1 representatives,” in writing of the specific purpose and length of term for which the Illinois
 2 Plaintiffs’ and the Illinois Subclass’s “biometric identifiers” and “biometric information”
 3 were being “collected, stored and used” as required by 740 ILCS 14/15(b)(1)-(2).
 4         257.   BIPA also makes it unlawful for a private entity “in possession of a
 5 biometric identifier or biometric information” to “sell, lease, trade, or otherwise profit
 6 from a person’s or a customer’s biometric identifier or biometric information.” 740 ILCS
 7 14/15(c).
 8         258.   Defendants are, and at all relevant times were, “in possession of” the Illinois
 9 Plaintiffs’ and the Illinois Subclass’s “biometric identifiers,” including but not limited to
10 their face geometry scans and voiceprints, and “biometric information.” Defendants
11 profited from such “biometric identifiers” and “biometric information” by using them for
12 targeted advertising, improvements to Defendants’ artificial intelligence technologies,
13 Defendants’ patent applications, and the generation of increased demand for and use of
14 Defendants’ other products. 740 ILCS 14/15(c).
15         259.   Finally, BIPA prohibits private entities “in possession of a biometric
16 identifier or biometric information” from “disclos[ing], redisclos[ing], or otherwise
17 disseminat[ing] a person’s or a customer’s biometric identifier or biometric information
18 unless” any one of four enumerated conditions are met. 740 ILCS 14/15(d)(1)-(4). None of
19 such conditions are met here.
20         260.   Defendants disclose, redisclose and disseminate, and at all relevant times
21 disclosed, redisclosed and disseminated, the Illinois Plaintiffs’ and the Illinois Subclass’s
22 “biometric identifiers,” including but not limited to their face geometry scans and
23 voiceprints, and “biometric information” without the consent of any of them or their
24 “legally authorized representatives.” 740 ILCS 14/15(d)(1). Moreover, the disclosures and
25 redisclosures did not “complete[] a financial transaction requested or authorized by” the
26 Illinois Plaintiffs, the Illinois Subclass or any of their legally authorized representatives.
27 740 ILCS 14/15(d)(2). Nor are, or at any relevant times were, the disclosures and
28 redisclosures “required by State or federal law or municipal ordinance.” 740 ILCS

                                     84
     FIRST AMENDED CLASS ACTION COMPLAINT                          CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 90 of
                                                              Page
                                                                 95 PageID
                                                                    89 of 94#:1451
                                                                            #:2323




 1 14/15(d)(3). Finally, at no point in time were the disclosures ever “required pursuant to a
 2 valid warrant or subpoena issued by a court of competent jurisdiction.” 740 ILCS
 3 14/15(d)(4).
 4         261.   BIPA mandates that a private entity “in possession of biometric identifiers or
 5 biometric information” “develop a written policy, made available to the public,
 6 establishing a retention schedule and guidelines for permanently destroying biometric
 7 identifiers and biometric information when the initial purpose for collecting or obtaining
 8 such identifiers or information has been satisfied or within 3 years of the individual’s last
 9 interaction with the private entity, whichever occurs first.” 740 ILCS 14/15(a).
10         262.   But Defendants do not publicly provide any written policy establishing any
11 retention schedule or guidelines for permanently destroying the Illinois Plaintiffs’ and the
12 Illinois Subclass’s “biometric identifiers” and “biometric information.” 740 ILCS 14/15(a).
13         263.   BIPA also commands private entities “in possession of a biometric identifier
14 or biometric information” to: (1) store, transmit, and protect from disclosure all biometric
15 identifiers and biometric information using the reasonable standard of care within the
16 private entity’s industry; and (2) store, transmit, and protect from disclosure all biometric
17 identifiers and biometric information in a manner that is the same as or more protective
18 than the manner in which the private entity stores, transmits and protects other confidential
19 and sensitive information. 740 ILCS 14/15(e). Based on the facts alleged herein, including
20 Defendants’ lack of a public written policy, their failure to inform TikTok users that
21 Defendants obtain such users’ “biometric identifiers” and “biometric information,” their
22 failure to obtain written consent to collect or otherwise obtain TikTok users’ “biometric
23 identifiers” and “biometric information,” and their unauthorized dissemination of TikTok
24 users’ “biometric identifiers” and “biometric information,” Defendants have violated this
25 provision too.
26         264.   Defendants recklessly or intentionally violated each of BIPA’s requirements
27 and infringed the Illinois Plaintiffs’ and the Illinois Subclass’s rights to keep their
28 immutable and uniquely identifying biometric identifiers and biometric information

                                     85
     FIRST AMENDED CLASS ACTION COMPLAINT                         CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 91 of
                                                              Page
                                                                 95 PageID
                                                                    90 of 94#:1452
                                                                            #:2324




 1 private. As individuals subjected to each of Defendants’ BIPA violations above, the
 2 Illinois Plaintiffs and the Illinois Subclass are and have been aggrieved. 740 ILCS 14/20.
 3          265.   On behalf of themselves and the Illinois Subclass, the Illinois Plaintiffs seek:
 4 (1) injunctive and equitable relief as is necessary to protect the interests of the Illinois
 5 Plaintiffs and the Illinois Subclass by requiring Defendants to comply with BIPA’s
 6 requirements; (2) $1,000.00 or actual damages, whichever is greater, for each negligent
 7 violation of BIPA by Defendants; (3) $5,000.00 or actual damages, whichever is greater,
 8 for each intentional or reckless violation of BIPA by Defendants; and (4) reasonable
 9 attorneys’ fees and costs, including expert witness fees and other litigation expenses. 740
10 ILCS 14/20(1)-(4).
11 XII.     PRAYER FOR RELIEF.
12          WHEREFORE, Plaintiff respectfully requests relief against Defendants as set forth
13 below:
14          (a) entry of an order certifying the proposed Class and Subclasses pursuant to
15 Federal Rule of Civil Procedure 23;
16          (b) entry of an order appointing Plaintiffs as representatives of the Class and
17 Subclasses;
18          (c) entry of an order appointing Plaintiffs’ counsel as co-lead counsel for the Class
19 and Subclasses;
20          (d) entry of an order for injunctive and declaratory relief as described herein,
21 including but not limited to:
22                 (i)    enjoining Defendants, their affiliates, associates, officers, employees
23 and agents from transmitting TikTok user data and content to China, to other locations or
24 facilities where such TikTok user data and content is accessible from within China, and/or
25 to anyone outside the defendant companies;
26                 (ii)   enjoining Defendants, their affiliates, associates, officers, employees
27 and agents from taking TikTok users’ private draft videos (including any frames, digital
28 images or other content from such videos) and biometric identifiers and information

                                     86
     FIRST AMENDED CLASS ACTION COMPLAINT                            CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 92 of
                                                              Page
                                                                 95 PageID
                                                                    91 of 94#:1453
                                                                            #:2325




 1 without advanced notice to, and the prior written consent of, such TikTok users or their
 2 legally authorized representatives (and, for the Illinois Subclass, without being in
 3 compliance with BIPA);
 4                (iii)   enjoining Defendants, their affiliates, associates, officers, employees
 5 and agents from taking physical/digital location tracking data, device ID data, personally-
 6 identifiable data and any other TikTok user data and content except that for which
 7 appropriate notice and consent is provided and which Defendants can show to be
 8 reasonably necessary for the lawful operation of the TikTok app within the United States;
 9                (iv)    mandating that Defendants, their affiliates, associates, officers,
10 employees and agents recall and destroy the TikTok user data and content already taken in
11 violation of law;
12                (v)     mandating that Defendants, their affiliates, associates, officers,
13 employees and agents remove from the TikTok app all SDKs based in China or whose data
14 is otherwise accessible from within China;
15                (vi)    mandating that Defendants, their affiliates, associates, officers,
16 employees and agents implement protocols to ensure that no TikTok user data and content
17 is transmitted to, or otherwise accessible from within, China;
18                (vii)   mandating that Defendants, their affiliates, associates, officers,
19 employees and agents hire third-party monitors for a period of at least three years to ensure
20 that all of the above steps have been taken; and
21                (viii) mandating that Defendants, their affiliates, associates, officers,
22 employees and agents provide written verifications on a quarterly basis to the court and
23 counsel for the Plaintiffs in the form of a declaration under oath that the above steps have
24 been satisfied.
25         (e) entry of judgment in favor of each Class and Subclass member for damages
26 suffered as a result of the conduct alleged herein, punitive damages, restitution, and
27 disgorgement, to include interest and prejudgment interest;
28         (f) award Plaintiff reasonable attorneys’ fees and costs; and

                                     87
     FIRST AMENDED CLASS ACTION COMPLAINT                           CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 93 of
                                                              Page
                                                                 95 PageID
                                                                    92 of 94#:1454
                                                                            #:2326




 1        (g) grant such other and further legal and equitable relief as the court deems just and
 2 equitable.
 3 XIII. DEMAND FOR JURY TRIAL.
 4        Plaintiffs demand a trial by jury on all issues so triable.
 5
 6 DATED: May 11, 2020                     Ekwan E. Rhow - State Bar No. 174604
                                           Dorothy Wolpert - State Bar No. 73213
 7                                         Thomas R. Freeman - State Bar No. 135392
 8                                         Marc E. Masters - State Bar No. 208375
                                           BIRD, MARELLA, BOXER, WOLPERT,
 9                                         NESSIM, DROOKS, LINCENBERG &
10                                         RHOW, P.C.
                                           1875 Century Park East, 23rd Floor
11                                         Los Angeles, California 90067-2561
                                           Telephone: (310) 201-2100
12                                         Facsimile: (310) 201-2110
13
                                           By:          /s/ Marc E. Masters
14                                                            Marc E. Masters
15
                                                 Attorneys for Plaintiffs Misty Hong, minor
16                                               A.S., through her mother and legal guardian
                                                 Laurel Slothower, and minor A.R., through her
17                                               mother and legal guardian Gilda Avila
18
19
20
21
22
23
24
25
26
27
28

                                     88
     FIRST AMENDED CLASS ACTION COMPLAINT                               CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 94 of
                                                              Page
                                                                 95 PageID
                                                                    93 of 94#:1455
                                                                            #:2327




 1 DATED: May 11, 2020                   Marc L. Godino – State Bar No. 182689
                                         Jonathan M. Rotter – State Bar No. 234137
 2                                       Pavithra Rajesh – State Bar No. 323055
 3                                       GLANCY PRONGAY & MURRAY LLP
                                         1925 Century Park East, Suite 2100
 4                                       Los Angeles, California 90067-2561
 5                                       Telephone: (310) 201-9150
                                         Email: info@glancylaw.com
 6
                                         By:         /s/ Jonathan M. Rotter
 7                                                          Jonathan M. Rotter
 8
                                               Attorneys for Plaintiffs Misty Hong, minor
 9                                             A.S., through her mother and legal guardian
10                                             Laurel Slothower, and minor A.R., through her
                                               mother and legal guardian Gilda Avila
11
12
     DATED: May 11, 2020                 David M. Given – State Bar No. 142375
13                                       Nicholas A. Carlin – State Bar No. 112532
                                         Brian S. Conlon – State Bar No. 303456
14                                       PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP
                                         39 Mesa Street, Suite 201
15                                       The Presidio
                                         San Francisco, CA 94129
16                                       Telephone: (415) 398-0900
                                         Email: dmg@phillaw.com
17
                                         By:         /s/ David M. Given
18
                                                           David M. Given
19
                                               Attorneys for Meghan Smith, minors C.W. and
20
                                               I.W., through their mother and legal guardian
21                                             Mikhaila Woodall, and minor R.P., through
                                               her mother and legal guardian Lynn Pavalon
22
23                                     ATTESTATION

24         I, Jonathan M. Rotter, am the ECF user whose identification and password are being

25 used to file this document. In compliance with Local Rule 5-1(i)(3), I hereby attest that
26 each of the Signatories herein, concur in this filing.
27
     DATED: May 11, 2020                           s/ Jonathan M. Rotter
28                                                 Jonathan M. Rotter

                                     89
     FIRST AMENDED CLASS ACTION COMPLAINT                       CASE NO. 5:19-cv-07792-LHK
Case: Case
      1:19-cv-07915
      1:20-cv-04699
           5:19-cv-07792-LHK
                    Document #:Document
                                52-5 Filed:3509/09/20
                                59-7           Filed 05/11/20
                                                      Page 95 of
                                                              Page
                                                                 95 PageID
                                                                    94 of 94#:1456
                                                                            #:2328




 1                   PROOF OF SERVICE BY ELECTRONIC POSTING
 2         I, the undersigned say:
 3         I am not a party to the above case and am over eighteen years old. On May 11,
 4 2020, I served true and correct copies of the foregoing document, by posting the document
 5 electronically to the ECF website of the United States District Court for the Northern
 6 District of California, for receipt electronically by the parties listed on the Court’s Service
 7 List.
 8         I affirm under penalty of perjury under the laws of the United States of America
 9 that the foregoing is true and correct. Executed on May 11, 2020, at Los Angeles,
10 California.
11                                                    s/ Jonathan M. Rotter
                                                      Jonathan M. Rotter
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
